Exhibit 10.16
[Execution Version]










SENIOR LOAN AGREEMENT
BETWEEN
PORT OF BEAUMONT NAVIGATION DISTRICT OF JEFFERSON COUNTY, TEXAS, as Issuer
and
JEFFERSON 2020 BOND BORROWER LLC, as Borrower
Dated as of February 1, 2020
RELATING TO
$79,060,000
PORT OF BEAUMONT NAVIGATION DISTRICT OF JEFFERSON COUNTY, TEXAS
FACILITY REVENUE BONDS, TAXABLE SERIES 2020B
(JEFFERSON GULF COAST ENERGY PROJECT)














--------------------------------------------------------------------------------

CONTENTS
Page

ARTICLE IDEFINITIONS3  Section 1.01Definitions3  Section 1.02Uses of
Phrases19  ARTICLE IIREPRESENTATIONS AND WARRANTIES20  Section
2.01Representations and Warranties of the Issuer20  Section 2.02Representations
and Warranties of the Borrower22  ARTICLE IIIISSUANCE OF THE SERIES 2020
BONDS27  Section 3.01Agreement to Issue the Taxable Series 2020B Bonds; Loan of
Proceeds27  Section 3.02Borrower to Provide Funds27  Section 3.03Loan to Finance
the Taxable Series 2020B Project28  Section 3.04Security for Repayment of
Loan28  Section 3.05Limitation of Issuer’s Liability28  Section 3.06Compliance
with Indenture29  ARTICLE IVLOAN PROVISIONS29  Section 4.01Amounts
Payable29  Section 4.02Obligations of Borrower Unconditional30  ARTICLE
VPREPAYMENT AND REDEMPTION31  Section 5.01Prepayment and Redemption31  ARTICLE
VISPECIAL COVENANTS32  Section 6.01Completion of the Project32  Section
6.02Maintenance of Existence32  Section 6.03Operation and Maintenance of
Project32  Section 6.04Insurance33  Section 6.05Accounts and
Reporting34  Section 6.06Project Accounts35  Section 6.07Compliance with
Laws35  Section 6.08Use of Proceeds35  Section 6.09Further Assurances and
Corrective Instruments35  







i



--------------------------------------------------------------------------------

Page

Section 6.10Issuer and Borrower Representatives36  Section 6.11Recording and
Filing; Other Instruments36  Section 6.12Approvals; Governmental
Authorizations36  Section 6.13Taxes36  Section 6.14Special Purpose
Entity37  Section 6.15Organizational Documents41  Section 6.16Limitation on
Fundamental Changes; Sale of Assets, Etc41  Section 6.17Limitation on
Indebtedness42  Section 6.18Permitted Investments42  Section
6.19[Reserved]42  Section 6.20Change in Name, Place of Business or Fiscal
Year42  Section 6.21Negative Pledge42  Section 6.22Access to the
Project42  Section 6.23Nationally Recognized Rating Agencies43  Section
6.24Continuing Disclosure43  Section 6.25Material Project Contracts43  Section
6.26No Distributions45  Section 6.27Technical Advisor45  Section 6.28Hazardous
Materials45  Section 6.29Collateral Assignment of Material Project
Contracts45  Section 6.30Covenants Applicable to the Subsidiaries of the
Borrower and to the Lessee46  ARTICLE VIIASSIGNMENT; INDEMNIFICATION46  Section
7.01Assignment46  Section 7.02Release and Indemnification Covenants46  ARTICLE
VIIIEVENTS OF DEFAULTS AND REMEDIES48  Section 8.01Events of Default
Defined48  Section 8.02Remedies on Event of Default49  Section
8.03[Reserved]51  Section 8.04Rescission and Waiver51  Section 8.05No Remedy
Exclusive51  Section 8.06Agreement to Pay Attorneys’ Fees and
Expenses51  Section 8.07No Additional Waiver Implied by One Waiver52  ARTICLE
IXMISCELLANEOUS52  Section 9.01Term of Agreement52  Section
9.02Notices52  Section 9.03Binding Effect54  Section 9.04Severability54  

ii





--------------------------------------------------------------------------------

Page

Section 9.05Amendments, Changes and Modifications54  Section 9.06Execution in
Counterparts54  Section 9.07No Pecuniary Liability of the Issuer54  Section
9.08Applicable Law54  Section 9.09Captions55  Section 9.10Limitation of
Liability55  Section 9.11Parties Interested Herein55  

ATTACHMENT A –  Provisions Evidencing the Subordination of Permitted
Subordinated Debt
ATTACHMENT B –  Required Insurance
ATTACHMENT C – Existing Indebtedness
ATTACHMENT D – Mortgage
SCHEDULE 6.25 –  Material Project Contracts
SCHEDULE 6.28 –  Form of Acknowledgement of Collateral Assignment


iii






--------------------------------------------------------------------------------



SENIOR LOAN AGREEMENT
THIS SENIOR LOAN AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Senior Loan Agreement” or this “Agreement”), dated as of
February 1, 2020, is being entered into by and between the PORT OF BEAUMONT
NAVIGATION DISTRICT OF JEFFERSON COUNTY, TEXAS, a political subdivision of the
State of Texas (the “Issuer”), and JEFFERSON 2020 BOND BORROWER LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
the “Borrower”).
W I T N E S S E T H:
WHEREAS, the Issuer is authorized and empowered by the laws of the State of
Texas (the “State”), and in particular, the Act (as defined in the Indenture),
to issue revenue bonds for the purpose of financing and refinancing improvements
to the port facilities of the Issuer; and
WHEREAS, the Borrower desires to pay for the development, construction and
acquisition of certain facilities for the transport, loading, unloading, and
storage of petroleum products, including certain tank and other infrastructure
projects, on behalf of the Issuer (the “Taxable Series 2020B Project”); and
WHEREAS, Jefferson 2020 Bond Lessee LLC, a limited liability company organized
under the laws of the State of Delaware and authorized to do business in the
State (together with its successors and assigns, the “Lessee”, and the Lessee
together with the Borrower, “Jefferson”) desires to pay for the development,
construction and acquisition of certain facilities (the “Tax-Exempt Facilities”)
for the transport, loading, unloading, and storage of petroleum products,
including new tanks, marine dock and other eligible infrastructure projects on
behalf of the Issuer (the “Series 2020A Project”, and together with the Taxable
Series 2020B Project and other assets to be constructed and operated by or on
behalf of Jefferson, including certain pipelines, the “Project”); and
WHEREAS, the Issuer has determined that the Project will serve the public
purposes expressed in the Act by maintaining, developing, extending, and
improving port, wharf, dock, and intermodal facilities inside or outside the
boundaries of the Issuer, and that the Issuer will be acting in furtherance of
the public purposes intended to be served by the Act by assisting the Borrower
and the Lessee in financing and refinancing all or a portion of the costs of the
Project through the issuance of its $184,920,000 aggregate principal amount of
Port of Beaumont Navigation District of Jefferson County, Texas Dock and Wharf
Facility Revenue Bonds, Series 2020A (Jefferson Gulf Coast Energy Project) (the
“Series 2020A Bonds”) and the Issuer’s $79,060,000 aggregate principal amount of
Port of Beaumont Navigation District of Jefferson County, Texas Facility Revenue
Bonds, Taxable Series 2020B (Jefferson Gulf Coast Energy



--------------------------------------------------------------------------------



Project) (the “Taxable Series 2020B Bonds” and, together with the Series 2020A
Bonds, the “Series 2020 Bonds”); and
WHEREAS, (i) the Issuer will lend (the “Taxable Series 2020B Loan”) a portion of
the proceeds thereof to the Borrower pursuant to this Agreement to finance, pay
or reimburse the costs of the Taxable Series 2020B Project; and (ii) the Issuer
will use a portion of the proceeds of the Taxable Series 2020B Bonds to refund a
portion of the Prior 2016 Bonds, fund certain reserves, if any, and pay certain
costs of issuance of the Taxable Series 2020B Bonds; and
WHEREAS, upon the issuance of the Series 2020A Bonds, (i) the Issuer will lease
pursuant to an Amended and Restated Lease and Development Agreement (the
“Facilities Lease”) to the Lessee the Tax-Exempt Facilities (as defined in the
Facilities Lease), and the Lessee will construct or cause to be constructed the
Series 2020A Project on behalf of the Issuer, the cost of which will be
reimbursed by the Issuer with a portion of the proceeds of the Series 2020A
Bonds, and (ii) the Issuer will use a portion of the proceeds of the Series
2020A Bonds to refund a portion of the Prior 2016 Bonds, fund certain reserves,
if any, and pay certain costs of issuance of the Series 2020A Bonds; and
WHEREAS, the Borrower is entering into the Omnibus Amended and Restated
Agreement and Lease, dated January 1, 2020 (the “Ground Lease”), by and among,
inter alios, the Borrower, Lessee and the Issuer, pursuant to which, inter alia,
the Lessee and the Borrower will lease the Project site from the Issuer; and
WHEREAS, pursuant to a Sublease, dated as of February 1, 2020, between the
Lessee and the Borrower (the “Sublease”), the Lessee is subleasing the Lessor’s
Property (as defined in the Sublease) to the Borrower for the Borrower’s use of
the Lessor’s Property in exchange for the Borrower’s promise to pay the
Facilities Lease Rent (as defined in the Facilities Lease) and any and all other
charges or amounts due and owing to the Issuer under the Facilities Lease; and
WHEREAS, the Issuer has concurrently entered into the Indenture of Trust, dated
as of February 1, 2020 (as it may be amended, supplemented or otherwise modified
from time to time, the “Indenture”), with Deutsche Bank National Trust Company,
as Trustee (the “Trustee”), to provide for the issuance of the Series 2020
Bonds; and
WHEREAS, the Collateral Agent, the Borrower, the Lessee, the Trustee and various
other parties thereto have concurrently entered into the Collateral Agency
Agreement; and
WHEREAS, the Borrower has concurrently entered into certain other Financing
Documents related to the Project and the issuance of the Taxable Series 2020B
Bonds; and
2





--------------------------------------------------------------------------------



WHEREAS, the Series 2020 Bonds are special, limited obligations of the Issuer,
payable solely from and secured exclusively by the Trust Estate established
under the Indenture, including the payments to be made by the Borrower under
this Agreement, and the Collateral, and do not constitute indebtedness of the
Issuer, the State, or any other political subdivision of the State, within the
meaning of any State constitutional provision or statutory limitation and shall
not constitute or give rise to a pecuniary liability of the Issuer, the State,
or any other political subdivision of the State, and neither the full faith and
credit of the Issuer nor the full faith and credit or the taxing power of the
State, or any other political subdivision of the State is pledged to the payment
of the principal of or interest on the Series 2020 Bonds; and
WHEREAS, the execution and delivery of this Agreement has been duly authorized
by the Bond Resolution adopted by the Issuer on October 7, 2019 (the “Bond
Resolution”); and
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
made, and subject to the conditions herein set forth, the parties hereto agree
as follows:
3






--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS

Section 1.01 Definitions.
All capitalized terms used herein (including in the preamble and recitals) but
not otherwise defined herein shall have the respective meanings given to them in
the Definitions Annex to the Collateral Agency Agreement, or, if not defined
herein or in the Definitions Annex to the Collateral Agency Agreement, in the
Indenture.
As used in this Agreement, the following capitalized terms shall have the
following meanings:
“Additional Project” means the design, development, acquisition, construction,
installation, equipping, ownership and operation of an expansion of, or
improvement to, the Project or any previously completed Additional Project.
“Asset Sale Proceeds” has the meaning set forth in Section 5.01(c).
“Board of Directors” means, with respect to any Person, either the board of
directors or managing members, as applicable, of such Person (or, if such Person
is a partnership, the board of directors or other governing body of the general
partner of such Person) or any duly authorized committee of such board.
“Bond Obligations” means all obligations of the Borrower under this Agreement,
the obligations of the Lessee under the Facilities Lease and any Additional
Parity Bonds Loan Agreements (if executed).
“Bond Purchase Agreement” means that certain Bond Purchase Agreement entered
into among the Underwriters, the Issuer, the Borrower and the Lessee.
“Borrower” has the meaning specified in the preamble of this Agreement; provided
that “Borrower” shall refer to a Successor Borrower upon consummation of any
transaction described in Section 6.16, including with respect to any
determination of whether a Change of Control has occurred.
“Capital Project” means a physical expansion of, or improvement to, the Project,
the procurement and installation of additional equipment or facilities, or the
replacement of existing equipment or facilities, in each case, that is in
addition to the initial construction of the Project as contemplated by the
Financing Documents, with such amendments and modifications thereto and change
orders thereto permitted by the Financing Documents.
4





--------------------------------------------------------------------------------



“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be classified and accounted for as a
finance lease on the balance sheet of such Person under Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842).
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash Flow Available for Debt Service” has the meaning specified in the
Collateral Agency Agreement.
“Cash Flow Test” has the meaning as set forth in the definition of “Permitted
Additional Indebtedness”.
“Change of Control” means any “person” or “group” of related persons (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on
the Closing Date), other than one or more Permitted Holders and excluding any
employee benefit plan or Person acting as the trustee, agent or other fiduciary
or administrator therefor, is or becomes the direct beneficial owner (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date) of more than 50% of the total voting power of the Voting Stock of the
Borrower; provided, however, that notwithstanding the foregoing, a transaction
or series of transactions will not be deemed to involve a Change of Control if
(x) the Borrower becomes a direct or indirect wholly-owned subsidiary of a
holding company and (y) (A) the direct or indirect beneficial owners of the
Voting Stock of such holding company immediately following such transaction or
transactions are substantially the same as the beneficial owners of the Voting
Stock of the Borrower immediately prior to such transaction or transactions or
(B) immediately following such transaction or transactions, no Person (other
than a holding company satisfying the requirements of this proviso) is the
beneficial owner, directly or indirectly, of more than 50% of the Voting Stock
of such holding company, other than one or more Permitted Holders and excluding
any employee benefit plan or Person acting as the trustee, agent or other
fiduciary or administrator therefor. For purposes of this definition, a Person
shall not be deemed to have beneficial ownership of Voting Stock subject to a
stock purchase agreement, merger agreement or similar agreement until the
consummation of the transactions contemplated by such agreement.
“Collateral Agency Agreement” means that certain Collateral Agency,
Intercreditor and Accounts Agreement, dated as of the Closing Date, by and among
the Collateral Agent, the Trustee, Deutsche Bank National Trust Company, in its
capacity as Account Bank thereunder,
5





--------------------------------------------------------------------------------



the Borrower, the Lessee and each other Secured Party (as defined therein) that
becomes a party thereto, as it may be amended, supplemented or otherwise
modified from time to time.
“Continuing Disclosure Agreement” means that certain Disclosure Dissemination
Agent Agreement, dated as of the Closing Date, entered into between the
Borrower, the Lessee and the Dissemination Agent pursuant to the Rule.
“Dissemination Agent” means Digital Assurance Certification, LLC.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the
determination that any Pension Plan is considered an at-risk plan within the
meaning of Sections 430 of the Code or Section 303 of ERISA or that any
Multiemployer Plan to which Borrower or any ERISA Affiliate is obligated to
contribute is endangered or is in critical status within the meaning of Section
431 or 432 of the Code or Section 304 or 305 of ERISA; (c) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums not yet due; (d) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan or the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (e) the appointment of a trustee
to administer any Pension Plan; (f) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or the cessation of operations by the Borrower or any ERISA
Affiliate that would be treated as a withdrawal from a Pension Plan under
Section 4062(e) of ERISA; (g) the partial or complete withdrawal by the Borrower
or any ERISA Affiliate from any Multiemployer Plan; or (h) the taking of any
action to terminate any Pension Plan under Section 4041 or 4041A of ERISA.
“Event of Default” has the meaning specified in Section 8.01 of this Agreement.
6





--------------------------------------------------------------------------------



“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder, as amended.
“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
March 7, 2018, as amended as of December 20, 2018, as further amended as of
March 29, 2019, by and among Jefferson Gulf Coast Energy Partners LLC, the
Jefferson Guarantors (as defined therein) from time to time party thereto, the
lenders from time to time party thereto and BMO Harris Bank, N.A., as
administrative agent.
“Existing Security Interests” means Security Interests existing on the Closing
Date that are not expressly required to be discharged as a condition precedent
to the obligations of the Underwriter pursuant to the Bond Purchase Agreement.
“Financing Documents” means the Indenture, any Supplemental Indenture executed
with respect to the Series 2020 Bonds, the Series 2020 Bonds, the Limited
Offering Memorandum, this Agreement, the Facilities Lease, the Collateral Agency
Agreement, the Security Agreement, the Pledge Agreement, the Direct Agreements,
the Mortgages, the Account Control Agreement, any other Security Documents, the
Continuing Disclosure Agreement, and the Federal Tax Certificate.
“Force Majeure Event” means any of the following events that causes a delay in
the construction of the Project: (a) an act of god, including, without
limitation, a tornado, flood, earthquake, hurricane, tropical storm or other
seismic or weather event or other natural occurrence); (b) fires or other
casualties; (c) strikes, lockouts or other labor disturbances that cause a delay
in construction of the Project in spite of the Borrower’s use of commercially
reasonable efforts to mitigate the delay; (d) acts of war, riots, insurrections,
civil commotions, acts of terrorism or similar acts of destruction; (e)
requirements of Law enacted after the Closing Date; (f) orders or judgments; or
(g) embargoes, shortages or unavailability of materials, supplies, labor,
equipment and systems that first arise after the Closing Date in spite of the
Borrower’s commercially reasonable efforts to mitigate such shortage or
unavailability.
“Fortress Entities” means any of (i) Fortress Investment Group LLC and its
successors or any Affiliate thereof, (ii) any investment vehicle (whether formed
as a private investment fund, stock company, partnership or otherwise) or
managed account managed directly or indirectly by (x) Fortress Investment Group
LLC and its successors or any Affiliate thereof or (y) any other entity whose
day-to-day business and operations are, at the time of any direct or indirect
acquisition by such entity of any securities of the Borrower, managed and
supervised by one or more of the Principals or individuals under such
Principal’s supervision, or any Affiliates of such entity, and (iii) any Person
the majority of whose stock, partnership or membership interests are
7





--------------------------------------------------------------------------------



owned, directly or indirectly, by any Person described in clause (i) or clause
(ii) of this definition.
“FTAI” means Fortress Transportation and Infrastructure Investors LLC.
“FTAI Credit Agreement” means the Revolving Credit Agreement dated as of
February 11, 2020, between Jefferson 2020 Bond Borrower LLC, as the borrower,
and FTAI, as the lender, containing subordination terms in identical in all
material respects with the terms set forth on Attachment A of this Senior Loan
Agreement and for which interest shall be payable only in-kind.
“FTAI Credit Agreement Refinancing Indebtedness” has the meaning set forth in
the definition of “Permitted Additional Senior Indebtedness”.
“Ground Lease” has the meaning specified in the recitals to this Agreement.
“Indebtedness” means with respect to any Person: (a) indebtedness of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services, other than:
(1) accounts payable and trade payables arising in the ordinary course of
business (other than those addressed in clauses (2) through (4) of this clause
(c)) which are payable in accordance with customary practices, provided that
such accounts payable and trade payables (x) are not evidenced by a note, (y)
are payable within ninety (90) days of the date of incurrence and are not more
than ninety (90) days past due unless being contested in good faith and (z) do
not exceed 4% of the sum of the original principal amount of the Series 2020
Bonds plus the principal amount of other Permitted Additional Senior
Indebtedness and Additional Parity Bonds at any one time outstanding, (2)
accrued expenses arising in the ordinary course of business and not recorded as
either “short term indebtedness” or “long term indebtedness” on the balance
sheet of the Borrower in accordance with GAAP, (3) any payments pursuant to any
construction contracts that are not more than ninety (90) days past due unless
being contested in good faith or to the extent such payments represent
“retainage,” “holdback” or similar payments, and (4) payments due under any
management contract pursuant to which a management company provides employees to
provide services for Jefferson, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) any Capitalized Lease Obligation, (f) all
obligations, contingent or otherwise, of such Person under bankers acceptances
issued or created for the account of such Person, (g) all unconditional
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock or other equity interests of such Person or
any warrants, rights or options to acquire such capital stock or other equity
interests, (h) all net obligations of such Person pursuant to Permitted Swap
Agreements, (i) all guarantee
8





--------------------------------------------------------------------------------



obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (h) above, and (j) all Indebtedness of the type referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien on property (including accounts and contracts rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.
“Independent Manager” means a Person who (i) is not at the time of initial
appointment, or at any time while serving as a director or manager, as
applicable, and has not been at any time during the preceding five (5) years:
(a) a stockholder, director (with the exception of serving as the Independent
Manager), officer, employee, partner, member, manager, contractor, attorney or
counsel of the Borrower or any Affiliate thereof; (b) a customer, creditor,
supplier or other person who derives any of its purchases or revenues from its
activities with the Borrower or any Affiliate thereof; (c) a Person Controlling
or under common Control with any such stockholder, director, officer, partner,
member, manager, contractor, customer, creditor, supplier or other Person; or
(d) a member of the immediate family of any such stockholder, director, officer,
employee, partner, member, manager, contractor, customer, creditor, supplier or
other Person (provided, that in the case of each of (a) through (d), indirect
stock or other equity interest ownership of the Borrower or any Affiliate
thereof by such Person through a mutual fund or similar diversified investment
pool shall be permitted); (ii) has prior experience as an independent
director/manager for a corporation/limited liability company involved in a
structured financing transaction whose organizational documents require the
unanimous written consent of all independent directors/managers thereof before
such corporation/limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy; and
(iii) is provided by Corporation Service Company, CT Corporation, Lord
Securities Corporation, National Registered Agents, Inc., Stewart Management
Company, Wilmington Trust Company, Wilmington Trust SP Services, Inc., or, if
none of those companies is then providing professional independent managers,
another nationally-recognized company, in each case that is not an Affiliate of
the Borrower and that provides professional independent managers and other
corporate services in the ordinary course of its business.
“Jefferson” has the meaning specified in the recitals to this Agreement.
“Lessee” has the meaning specified in the recitals to this Agreement.
“Major Action” means the Borrower shall: (A) dissolve, merge, liquidate or
consolidate; (B) sell all or substantially all of its assets; or (C) file a
voluntary bankruptcy or insolvency petition or otherwise institute insolvency
proceedings.
9





--------------------------------------------------------------------------------



“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, performance, results of operations or financial condition of the
Borrower; (b) the Borrower’s ability to complete the Taxable Series 2020B
Project; (c) the legality, validity or enforceability of any material Financing
Document; (d) the Borrower’s ability to observe and perform its material
obligations under any Financing Document; (e) the validity, perfection or
priority of a material portion of the Security Interests created pursuant to the
Security Documents on the Collateral taken as a whole; or (f) the rights of the
Collateral Agent and the Trustee under the Financing Documents, including the
ability of the Collateral Agent, the Trustee or any other Secured Party to
enforce their material rights and remedies under the Financing Documents or any
related document, instrument or agreement, in each case with respect to clauses
(a) through (f) above relating to the Project.
“Material Project Contract” means (a) those contracts as set forth on Schedule
6.25 and (b) any other agreement pertaining to the Project or to which the
Borrower is a party, the breach or termination of which could reasonably be
expected to have a Material Adverse Effect.
“Mortgage” means an agreement, including, but not limited to, a mortgage,
leasehold mortgage or any other document, creating and evidencing a Security
Interest on a Mortgaged Property substantially in the form of Attachment D.
“Multiemployer Plan” means a Pension Plan which is a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” means (a) with respect to any Permitted Sale and
Disposition, the cash proceeds received by the Borrower, net of (i) all fees and
out-of-pocket expenses paid by (or on behalf of) the Borrower in connection with
such Permitted Sale and Disposition, (ii) the principal amount, premium or
penalty, if any, interest and other amounts required to be applied to the
repayment of Indebtedness secured by a Security Interest on any asset which is
the subject of such Permitted Sale and Disposition; (iii) taxes paid or
estimated by the Borrower in good faith to be payable as a result thereof
(including any such taxes of the type described in clause (h)(5) of the
definition of “O&M Expenditures”), (iv) the amount of any liability paid or to
be paid or reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (iii) above) (A)
associated with the assets that are the subject of such Permitted Sale and
Disposition and (B) retained by the Borrower or any of its Subsidiaries,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such event occurring on the date of such reduction
and (v) the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (v)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or any of its
Subsidiaries as a result thereof.
10





--------------------------------------------------------------------------------



“O&M Expenditures” means for any period, the sum (without duplication) of the
following costs paid by or on behalf of the Borrower or the Lessee: (a) payments
to any and all management operating companies, which may be an Affiliate of the
Borrower or the Lessee (subject to the requirements on transactions with
Affiliates set forth herein), including management fees, payment or
reimbursement in respect of rent, furniture, telephone, computer, information
technology systems and other equipment and property used or useful in the
operation of the Project or any Additional Project and reimbursement of all
salaries, employee benefits and other compensation of their employees providing
management, leasing, operating, maintenance, legal, accounting, finance, IT,
sales and marketing, and human resources services; plus (b) insurance
deductibles, claims and premiums and, without duplication, payments made in
respect of financing of insurance premiums in the ordinary course of business;
plus (c) other than Major Maintenance Costs, costs (including capital
expenditures) of operating and maintaining the Project or any Additional
Project, including, without limitation, (x) payments and deposits in the
ordinary course of business in connection with or to secure bids, tenders,
contracts, leases (including, with respect to the Ground Lease, any wharfage
rates and port charges and rent payments, and excluding, with respect to the
Facilities Lease, all Rent (as defined therein)), subleases, licenses or
sublicenses of real property, personal property or Intellectual Property,
statutory obligations, surety bonds or appeal bonds and payments and deposits
securing letters of credit supporting such obligations and (y) payments and
deposits in the ordinary course of business in connection with workers’
compensation laws, unemployment insurance laws or similar legislation and
payments and deposits securing letters of credit supporting such obligations;
plus (d) property and other similar taxes payable by the Borrower or the Lessee
in respect of the Project or any Additional Project; plus (e) fees for
accounting, legal and other professional services; plus (f) general and
administrative expenses, including payments for cash management services and
reimbursements of banking institutions for checks drawn on insufficient funds;
plus (g) Major Maintenance Costs solely in accordance with item Fourth in the
Flow of Funds under Section 5.02(b) of the Collateral Agency Agreement; plus (h)
payments to any direct or indirect parent company of the Borrower or the Lessee
to pay or reimburse (1) corporate overhead costs and expenses (including fees
for accounting, legal and other professional services) which are reasonable and
customary and incurred in the ordinary course of business and attributable to
the ownership or operations of the Borrower or the Lessee, (2) customary salary,
bonus and other benefits payable to directors, officers and employees of such
direct or indirect parent company to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operations of the Borrower or the
Lessee, (3) any directors and officers liability insurance and reasonable and
customary indemnification claims made by directors, managers or officers of such
direct or indirect parent company attributable to the ownership or operations of
the Borrower or the Lessee, (4) franchise taxes and other fees, taxes and
expenses required to maintain such direct or indirect parent company’s corporate
existence, (5) U.S. federal, state and local taxes that are attributable to the
taxable income, revenue, receipts
11





--------------------------------------------------------------------------------



or profits of the Borrower or the Lessee for any taxable period (A) in which the
Borrower or the Lessee is a member of a consolidated, combined, unitary or
similar tax group of which such direct or indirect parent company is the common
parent or (B) in which the Borrower or the Lessee is treated as a disregarded
entity or partnership for U.S. federal, state and/or local income tax purposes,
(6) listing fees and other costs and expenses attributable to such direct or
indirect parent company being a publicly traded company and (7) fees and
expenses related to any debt offering (including debt securities and bank loans)
or equity offering by such direct or indirect parent company, whether or not
consummated; provided that, for purposes of this clause (h), for so long as any
such direct or indirect parent company owns no material assets other than cash,
Permitted Investments and equity interests of the Borrower or the Lessee or
another direct or indirect parent of the Borrower or the Lessee, any requirement
herein that the applicable costs and expenses be attributable to the ownership
or operations of the Borrower shall be deemed satisfied, plus (i) filings or
other costs required in connection with the maintenance of the first priority
Security Interest of the Secured Parties in the Collateral; provided, that the
following shall be excluded from the foregoing items (a) through (h): (i)
payments of principal, interest or fees with respect to the Series 2020 Bonds
and other Indebtedness (other than payments in respect of ordinary cash
management services) permitted under the Secured Obligation Documents; (ii)
capital expenditures or contributions paid with funds made available to the
Borrower or the Lessee by Additional Equity Contributions; (iii) payments for
Capital Projects or the construction of any Additional Projects permitted under
the Financing Documents; (iv) any payments, dividends or distributions to any
Person in respect of any capital stock of the Borrower or the Lessee, except as
set forth in clause (h) above; and (v) depreciation, amortization of intangibles
and other non-cash accounting entries of a similar nature for such period. O&M
Expenditures are not to be considered investments for the purposes of the Senior
Loan Agreement or the Collateral Agency Agreement.
“Organizational Documents” means for any Person the organizational documents
governing its creation, existence and actions, as in effect on the date in
question.
“Pension Plan” means a “pension benefit plan” as defined in Section 3(2) of
ERISA that is subject to Title IV of ERISA or Section 412 of the Code, other
than a Multiemployer Plan, that is maintained by, or contributed to by, or
required to be contributed to by, the Borrower or any ERISA Affiliate.
“Permitted Activities” has the meaning specified in Section 6.14 hereof.
“Permitted Additional Senior Indebtedness” means:
▪Indebtedness refinancing, in whole or in part, Indebtedness then outstanding
under the FTAI Credit Agreement, except to the extent such Indebtedness
constitutes interest
12





--------------------------------------------------------------------------------



paid in kind thereunder (“FTAI Credit Agreement Refinancing Indebtedness”),
provided that (i) the aggregate principal amount of all FTAI Credit Agreement
Refinancing Indebtedness incurred in reliance on this clause (a) outstanding at
any time may not exceed an amount equal to $500,000,000 less the original
principal amount of the Series 2020 Bonds, (ii) such FTAI Credit Agreement
Refinancing Indebtedness does not mature prior to, or does not have a shorter
weighted average life than, or does not have mandatory redemption features that
could result in redemptions of such FTAI Credit Agreement Refinancing
Indebtedness prior to, the maturity date of the Indebtedness under the FTAI
Credit Agreement that is being refinanced, (iii) the stated interest rate per
annum payable on such FTAI Credit Agreement Refinancing Indebtedness does not
exceed 10%, (iv) Jefferson has entered into a contractual arrangement with a
customer or other commercial counterparty for the use of the portion of the
Pipelines Project to be funded and/or refinanced, and either (x) such portion of
the Pipelines Project has reached Substantial Completion or (y) Jefferson has
(1) obtained all material permits, title and easements necessary for the
construction and operations of such portion of the Pipelines Project, (2)
executed a fixed-price, time-certain construction contract for such portion of
the Pipelines Project and (3) retained a technical advisor to determine the cost
of such portion of the Pipelines Project in a report made available to investors
in the Series 2020 Bonds, and (v) for clarity, proceeds of Indebtedness incurred
under clause (b) below may not constitute FTAI Credit Agreement Refinancing
Indebtedness;
(b) Indebtedness pursuant to a revolving credit facility not to exceed
$75,000,000 at any time outstanding;
(c) purchase money Indebtedness in a cumulative aggregate principal amount not
to exceed $25,000,000 at any time outstanding;
(d) Indebtedness refinancing any Permitted Additional Senior Indebtedness
(“Refinancing Senior Indebtedness”), subject to any Additional Debt Service
Reserve Requirements; provided that (x) (i) no Refinancing Senior Indebtedness
matures prior to, or has a shorter weighted average life than, or has mandatory
redemption features that could result in redemptions of such Refinancing Senior
Indebtedness prior to, the maturity date of the applicable Senior Indebtedness
that is being refinanced and (ii) the debt service payable on such Refinancing
Senior Indebtedness does not exceed the debt service payable on the Senior
Indebtedness being refinanced, or (y) the incurrence of such Refinancing Senior
Indebtedness satisfies the Cash Flow Test (as defined below) and Senior Leverage
Test (as defined below); and
(e) any other Indebtedness (including FTAI Credit Agreement Refinancing
Indebtedness to the extent exceeding $500,000,000 less the original principal
amount of the Series 2020 Bonds), provided that calculated on a pro forma basis
to give effect to all scheduled
13





--------------------------------------------------------------------------------



principal and interest payments in respect of Indebtedness proposed to be
incurred in reliance on this clause (e), (i) Cash Flow Available for Debt
Service of Jefferson is greater than or equal to (x) 150% of the total Senior
Principal and Interest Requirements for the twelve (12) month period ending on
the last day of the most recent full calendar month prior to the incurrence of
such Indebtedness and (y) 150% of the Senior Principal and Interest Requirements
projected in any full fiscal year (including debt service related to the
proposed Indebtedness to be refinanced under this clause (e), but excluding the
principal amount of the proposed Indebtedness to be refinanced under this clause
(e)) (the “Cash Flow Test”) and (ii) Senior Indebtedness outstanding shall not
exceed an amount equal to (x) 0.55 multiplied by (y) Total Capitalization (the
“Senior Leverage Test”);
in each case of clauses (a) through (e) above, that shall be payable pro rata
with the Series 2020 Bonds and any Additional Parity Bonds pursuant to the
Collateral Agency Agreement as in effect on the Closing Date, and may, at the
option of the Borrower, be secured by all of the Collateral under the Collateral
Agency Agreement, or may be unsecured; provided that if such Permitted
Additional Senior Indebtedness is unsecured, it will be junior to the Secured
Obligations upon the exercise of remedies against the Collateral to the extent
of the value of the Collateral as provided in Section 9.08 of the Collateral
Agency Agreement as in effect on the Closing Date. For purposes of the Cash Flow
Test, (i) with respect to any period, Cash Flow Available for Debt Service shall
be calculated on a pro forma basis to give effect to revenues attributable to
the Project pursuant to contracts or agreements in effect as of the date of
calculation, as determined by Jefferson in good faith and (ii) any
non-amortizing Indebtedness shall be deemed to amortize with level debt service
payments over a 30-year period.
“Permitted Business Activities” means the undertaking of the Project and any
Additional Project (including all Permitted Activities) and any business that is
ancillary and related thereto.
“Permitted Easements” means, all rights-of-way, easements, rights of use or
similar rights granted by the Borrower or the Lessee over any portion of the
Project which, in the aggregate, do not materially (i) diminish the value of the
Project or (ii) interfere with the ordinary conduct of the business of the
Borrower or the Lessee, in each instance under clauses (i) or (ii), as
conclusively established by a board resolution of the Borrower or the Lessee, as
applicable. For the avoidance of doubt, any of the foregoing which would create
or result in a Material Adverse Effect is strictly prohibited.
“Permitted Holders” means the collective reference to the Fortress Entities and
their Affiliates. Any Person or group whose acquisition of beneficial ownership
constitutes a Change of Control with respect to which the Majority Holders have
consented in accordance with the requirements of the Indenture will thereafter,
together with its Affiliates, constitute an additional Permitted Holder.
14





--------------------------------------------------------------------------------



“Permitted Indebtedness” means:
(a) Any Indebtedness incurred under the Financing Documents;
(b) Additional Parity Bonds and Permitted Additional Senior Indebtedness,
subject to the terms of the Financing Documents;
(c) Indebtedness and any interest accruing thereon existing as of the Closing
Date (other than Indebtedness expressly required to be discharged as a condition
precedent to the obligations of the Underwriters under the Bond Purchase
Agreement) that is identified in Attachment C to this Agreement, and all
Indebtedness incurred to refund, refinance, extend, renew or replace any
Indebtedness incurred pursuant to this clause (c) so long as the principal
amount of such Indebtedness is not increased to any amount greater than the sum
of (A) the outstanding principal amount or, if greater, the committed amount of
such Permitted Indebtedness on the Closing Date, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refunding,
refinancing, extension, renewal or replacement;
(d) Indebtedness (including Capitalized Lease Obligations) incurred to finance
or refinance the purchase, lease, development, ownership, construction,
maintenance or improvement of real or personal property or equipment that is
used or useful in the Project or any Additional Project or any other Permitted
Business Activities, and all Indebtedness incurred to refund, extend, renew,
refinance or replace such Indebtedness; provided, however, that, (i) the
aggregate principal amount which, when aggregated with the principal amount of
all other Indebtedness then outstanding and incurred pursuant to this clause
(d), and including all Indebtedness incurred to refund, extend, renew, refinance
or replace any other Indebtedness incurred pursuant to this clause (d) does not
exceed $20,000,000, and (ii) such Indebtedness (other than Indebtedness incurred
to refund, extend, renew, refinance or replace any other Indebtedness incurred
pursuant to this clause (d)) is incurred within 365 days after the completion of
such purchase, lease, development, construction, maintenance or improvement.
Such Indebtedness is payable on the same basis as the Additional Senior
Unsecured Indebtedness under Section 5.02(b) of the Collateral Agency Agreement
as in effect on the Closing Date, and such Indebtedness shall not be Secured by
the Collateral;
(e) (i) Indebtedness incurred constituting reimbursement obligations with
respect to letters of credit and bank guarantees issued in the ordinary course
of business, including without limitation letters of credit in respect of
workers’ compensation claims, health, disability or other benefits to employees
or former employees or their families or property, casualty or liability
insurance or self-insurance, and letters of credit in connection with the
maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses from governmental authorities, (ii) other Indebtedness with
respect to reimbursement type obligations regarding
15





--------------------------------------------------------------------------------



workers’ compensation claims, and (iii) Indebtedness incurred to refund, extend,
renew, refinance or replace any other Indebtedness incurred pursuant to this
clause (e); provided, however, that (1) upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence, and (2) the aggregate
principal amount which, when aggregated with the then outstanding principal
amount of all other Indebtedness incurred pursuant to this clause (e) and
including all Indebtedness incurred to refund, extend, renew, refinance or
replace any other Indebtedness incurred pursuant to this clause (e), does not
exceed $10,000,000;
(f) Permitted Swap Agreements for the purpose of limiting: (i) interest rate
risk; (ii) exchange rate risk with respect to any currency exchange; (iii)
commodity risk; or (iv) any combination of the foregoing;
(g) Obligations in respect of performance, bid, appeal and surety bonds and or
indemnification obligations (or guarantees thereof) incurred in the ordinary
course of business or consistent with past practice or industry practice;
(h) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, and Indebtedness incurred to refund, extend, renew,
refinance or replace such Indebtedness;
(i) Indebtedness consisting of take-or-pay obligations contained in supply
arrangements in the ordinary course of business, and Indebtedness incurred to
refund, extend, renew, refinance or replace such Indebtedness; provided,
however, that the aggregate principal amount which, when aggregated with the
then outstanding principal amount of all other Indebtedness incurred pursuant to
this clause (i) and including all Indebtedness incurred to refund, extend,
renew, refinance or replace any other Indebtedness incurred pursuant to this
clause (i), does not exceed $10,000,000;
(j) Permitted Subordinated Debt;
(k) Indebtedness pursuant to the FTAI Credit Agreement;
(l) Obligations in respect of the Sublease; and
(m) Obligations in respect of the Ground Lease.
“Permitted Sales and Dispositions” means:
(a) Sales or other dispositions of equipment, property or other assets,
including to a joint venture or any other entity that is owned 50% or more by
the Borrower or any of its Affiliates, provided that the sale or disposition is
for fair market value and at least 75% of the
16





--------------------------------------------------------------------------------



consideration therefor is paid in cash or, in the case of a joint venture or
similar transaction, is consummated in connection with a commercial contract
with a creditworthy counterparty of Jefferson;
(b) Sales or other dispositions of any obsolete, damaged, defective or worn out
equipment in the ordinary course of business, inventory or goods held for sale
in the ordinary course of business or any abandoned property;
(c) Sales or other dispositions of real or personal property not required for
the construction or operation of the Project or, to the extent financed by
Additional Parity Bonds or Permitted Additional Senior Indebtedness, any
Additional Project;
(d) Sales or other dispositions of cash or Permitted Investments;
(e) Sales or other dispositions that would constitute Permitted Indebtedness;
(f) The sale or discount of accounts receivable arising in the ordinary course
of business in connection with the compromise or collection thereof or in
bankruptcy or similar proceeding;
(g) The surrender, waiver, amendment or modification of contract rights or the
settlement, release or surrender of a contract, tort or other claim of any kind,
in each case, in the ordinary course of business;
(h) The granting of any Permitted Easement or Permitted Security Interest;
(i) The transfer of any deed in lieu of condemnation by a governmental entity
related to the Project or any Additional Project;
(j) Any distribution from the Distribution Account permitted pursuant to the
Collateral Agency Agreement;
(k) Foreclosures on assets or dispositions of assets required by Law,
governmental regulation or any order of any court, administrative agency or
regulatory body, and transfers resulting from or in connection with a Casualty
Event or Expropriation Event; and
(l) The lapse or abandonment of intellectual property rights that in the good
faith determination of the Borrower or the Lessee are not material to the
conduct of the business of the Borrower or the Lessee.
“Permitted Security Interest” means:
17





--------------------------------------------------------------------------------



(a) Any Security Interest arising by operation of law or in the ordinary course
of business in connection with or to secure the performance of bids, tenders,
contracts, leases, subleases, licenses or sublicenses of real property, personal
property or Intellectual Property, statutory obligations, surety bonds or appeal
bonds, or in connection with workers’ compensation laws, unemployment insurance
laws or similar legislation or securing letters of credit supporting such
obligations;
(b) Any mechanic’s, materialmen’s, workmen’s, repairmen’s, employees’,
warehousemens’, carriers’ or any like lien or right of set-off arising in the
ordinary course of business or under applicable law, securing obligations
incurred in connection with the Project or any Additional Project which are not
overdue by more than sixty (60) days or are adequately bonded or are being
contested in good faith (provided that the Borrower shall, to the extent
required by GAAP, set aside adequate reserves with respect thereto);
(c) Any Security Interest for taxes, assessments or governmental charges not yet
overdue for a period of more than forty-five (45) days or being contested in
good faith (provided that the Borrower shall, to the extent required by GAAP,
set aside adequate reserves with respect thereto);
(d) Any Security Interest securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(g) hereof so long as such
liens are adequately bonded and any appropriate legal proceedings that may have
been duly initiated for the review of such judgment have not been finally
terminated or the period within which such proceedings may be initiated has not
expired;
(e) Any Security Interest created pursuant to or contemplated by the Financing
Documents or to secure the Bond Obligations or Permitted Additional Senior
Indebtedness secured by Collateral (on a pari passu basis with all other Bond
Obligations and all other Permitted Additional Senior Indebtedness secured by
Collateral and subject to the terms of the Collateral Agency Agreement);
(f) Any other Security Interest not securing debt for borrowed money granted
over assets with an aggregate value at any one time not exceeding 3% of the sum
of the original principal amount of the Series 2020 Bonds and any other
Permitted Additional Senior Indebtedness and Additional Parity Bonds then
outstanding;
(g) Any Security Interests securing Permitted Indebtedness described in clause
(d) of the definition of Permitted Indebtedness; provided that such Security
Interest may not extend to any property owned by the Borrower other than the
specific property or asset being financed by the Permitted Indebtedness
described in clause (d) of the definition of Permitted Indebtedness or proceeds
thereof;
18





--------------------------------------------------------------------------------



(h) (i) Any Security Interest arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights to set-off or similar
rights, and (ii) any Security Interests on specific items of inventory of other
goods and proceeds of any Person securing such Person’s obligations in respect
of letters of credit or bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(i) Any Security Interest existing on any property or asset prior to the
acquisition thereof by the Borrower, including any acquisition by means of a
merger or consolidation with or into the Borrower; provided that (i) such
Security Interest is not created in contemplation of or in connection with such
acquisition and (ii) such Security Interest may not extend to any other property
owned by the Borrower (other than extensions, renewals, replacements or proceeds
of such property, or assets or property affixed or appurtenant thereto);
(j) Permitted Easements;
(k) Existing Security Interests;
(l) Security Interests securing Permitted Swap Agreements and the costs thereof;
(m) Security Interests arising from precautionary Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower in the ordinary course of business;
(n) Security Interests on equipment of the Borrower granted in the ordinary
course of business to the Borrower’s client, customer or supplier at which such
equipment is located;
(o) Security Interests to secure any refinancing, refunding, extension, renewal
or replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by a Permitted
Security Interest under clauses (g), (i) or (k) of this defined term; provided,
however, that (1) such new Security Interest shall be limited to all or part of
the same property that secured the original Security Interest (plus extensions,
renewals, replacements or proceeds of such property, or assets or property
affixed or appurtenant thereto), (2) the Indebtedness secured by such Security
Interest at such time is not increased to any amount greater than the sum of (A)
the outstanding principal amount or, if greater, the committed amount of such
Permitted Indebtedness at the time the original Security Interest became a
Permitted Security Interest, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement and (3) the new Security Interest has no greater priority
and the holders of the Indebtedness secured by such Permitted Security Interest
have no greater intercreditor rights
19





--------------------------------------------------------------------------------



relative to the Owners of the Bonds and the owners of Permitted Additional
Senior Indebtedness then outstanding, if any, than the original Security
Interest and the related Indebtedness;
(p) Security Interests securing reimbursement obligations with respect to
letters of credit and other credit facilities that constitute Permitted
Indebtedness and that encumber documents and other property relating to such
letters of credit and products and proceeds thereof;
(q) As to any portion of the Project or any Additional Project comprised of real
property, any Security Interest that would not have a Material Adverse Effect;
(r) Security Interests that are contractual rights of set-off relating to
purchase orders and other agreements entered into with customers of the Borrower
in the ordinary course of business;
(s) Security Interests arising out of conditional sale, title retention,
consignment or similar arrangements for the sale or purchase of goods entered
into by the Borrower in the ordinary course of business;
(t) Security Interests arising or granted in the ordinary course of business in
favor of Persons performing credit card processing, clearinghouse or similar
services for the Borrower, so long as such Security Interests are on cash or
cash equivalents that are subject to holdbacks by, or are pledged to, such
Persons to secure amounts that may be owed to such Persons under the Borrower’s
agreements with them in connection with their provision of credit card
processing, clearinghouse or similar services to the Borrower; and
(u) Any Security Interest created to secure Permitted Subordinated Debt secured
by Collateral (on a subordinate basis to the Security Interest on the Collateral
securing all Bond Obligations and all other Permitted Additional Senior
Indebtedness and subject to the subordination terms set forth in Attachment A).
“Permitted Subordinated Debt” means Indebtedness subordinate to all Bond
Obligations and all other Permitted Additional Senior Indebtedness in accordance
with Attachment A of this Senior Loan Agreement and payable only in accordance
with levels Twelfth and Thirteenth of the Flow of Funds set forth in the
Collateral Agency Agreement; provided that notwithstanding the existence of any
event of default (including payment defaults) on any Permitted Subordinated
Debt, so long as any Series 2020 Bonds or any Additional Parity Bonds are
outstanding, the holders of the Permitted Subordinated Debt (or a trustee for
the benefit of such holders) shall not have the right (i) to foreclose on the
Trust Estate; (ii) to accelerate or terminate the Permitted Subordinated Debt;
(iii) to commence any suit, action or proceeding to enforce or collect payment
of amounts due and payable under the Permitted Subordinated Debt, or (iv) to
commence a bankruptcy, reorganization or liquidation against Jefferson.
20





--------------------------------------------------------------------------------



“Pipelines Project” means any portion of the Project to the extent the
development, construction, acquisition or operation thereof is funded or
reimbursed with the proceeds of the FTAI Credit Agreement or FTAI Credit
Agreement Refinancing Indebtedness.
“Potential Event of Default” means an event which, with the giving of notice or
lapse of time, would become an Event of Default under this Agreement.
“Principals” means Wesley R. Edens, Randal A. Nardone and Joseph P. Adams, Jr.
“Prior 2016 Bonds” has the meaning specified in the Indenture.
“Project” has the meaning specified in the recitals to this Agreement.
“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the midstream oil and gas industry) that, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
would reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition.
“Refinancing Senior Indebtedness” has the meaning set forth in the definition of
“Permitted Additional Senior Indebtedness”.
“Restricted Payment Conditions” has the meaning as specified in the Collateral
Agency Agreement.
“Rule” or “Rule 15c2-12” means SEC Rule 15c2-12, as amended from time to time.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder, as
amended.
“Series 2020 Bonds” has the meaning specified in the recitals to this Agreement.
“Series 2020A Bonds” has the meaning specified in the recitals to this
Agreement.
“Series 2020A Project” has the meaning specified in the recitals to this
Agreement.
“Senior Indebtedness” has the meaning specified in the Collateral Agency
Agreement.
“Senior Leverage Test” has the meaning set forth in the definition of “Permitted
Additional Senior Indebtedness”.
21





--------------------------------------------------------------------------------



“Senior Principal and Interest Requirements” means the aggregate amount of
principal and interest due and payable by Jefferson with respect to Senior
Indebtedness outstanding.
“Special Purpose Entity” means a corporation, limited liability company or
limited partnership which, since the date of its formation, has complied with,
and at all times on and after the date hereof, complies and will continue to
comply with, the requirements set forth in Section 6.14 hereto.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.
“Substantial Completion Deadline” has the meaning specified in the Collateral
Agency Agreement.
“Successor Borrower” has the meaning specified in Section 6.16 of this
Agreement.
“Taxable Series 2020B Bonds” has the meaning specified in the recitals to this
Agreement.
“Taxable Series 2020B Loan” has the meaning specified in the recitals to this
Agreement.
“Taxable Series 2020B Project” has the meaning specified in the recitals to this
Agreement.
“Total Capitalization” means the sum of Senior Indebtedness outstanding,
invested equity of Jefferson, Additional Equity Contributions and Permitted
Subordinated Debt (including Indebtedness drawn under the FTAI Credit
Agreement).
“Total Debt Service Coverage Ratio” or “Total DSCR” has the meaning specified in
the Collateral Agency Agreement as in effect on the Closing Date.
“Trust Estate” has the meaning specified in the Indenture.
“Underwriters’ Counsel” means Mayer Brown LLP.
“Voting Stock” of any Person as of any date means the capital stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

Section 1.02 Uses of Phrases.
(a) Except as otherwise expressly provided, the following rules of
interpretation shall apply to this Senior Loan Agreement:
22





--------------------------------------------------------------------------------



(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;
(ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;
(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(iv) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;
(v) unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein) and shall
include any appendices, schedules, exhibits, clarification letters, side letters
and disclosure letters executed in connection therewith;
(vi) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns and, in the case of any Governmental
Authority, any Person succeeding to its functions and capacities;
(vii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Senior Loan Agreement in its entirety and
not to any particular provision thereof;
(viii) all references in this Senior Loan Agreement to Articles, Sections,
Exhibits, Attachments and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits, Attachments and Schedules to, this Senior Loan
Agreement;
(ix) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;
(x) each reference to a Law shall be deemed to refer to such Law as the same may
be in effect from time to time;
(xi) references to days shall refer to calendar days unless Business Days are
specified; references to weeks, months or years shall be to calendar weeks,
months or years, respectively; and
23





--------------------------------------------------------------------------------



(xii) except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP.
(b) Withdrawals to Occur on a Business Day. In the event that any withdrawal,
transfer or payment to or from any Account contemplated under this Senior Loan
Agreement shall be required to be made on a day that is not a Business Day, such
withdrawal, transfer or payment shall be made on the immediately succeeding
Business Day.
(c) Delivery or Performance to Occur on a Business Day. In the event that any
document, agreement or other item or action is required by any Secured
Obligation Document to be delivered or performed on a day that is not a Business
Day, the due date thereof shall be extended to the immediately succeeding
Business Day.
(d) Any percentage of Series 2020 Bonds specified herein for any purpose is to
be calculated by reference to the unpaid principal amount thereof then
Outstanding.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

Section 2.01 Representations and Warranties of the Issuer.
The Issuer hereby represents and warrants to the Borrower, as of the Closing
Date, that:
(a) The Issuer is a public body corporate and politic, and a public
instrumentality organized and existing under the laws of the State and pursuant
to the Act has the power to (1) enter into this Senior Loan Agreement and the
Indenture, (2) assign its rights (other than the Reserved Rights) under this
Senior Loan Agreement to the Trustee in accordance with the terms of the
Indenture, (3) issue the Series 2020 Bonds, a portion of the proceeds to be used
to finance Project Costs, (4) lend the proceeds of the issuance of the Taxable
Series 2020B Bonds under the terms of this Senior Loan Agreement to the Borrower
for the use of the proceeds in accordance with Section 3.03 hereof, and (5)
carry out its other obligations in connection therewith pursuant to the
Indenture and this Senior Loan Agreement.
(b) Pursuant to the Bond Resolution, the Issuer has duly authorized the
execution and delivery of the Indenture, this Senior Loan Agreement, and the
consummation of the transactions contemplated therein and herein, including
without limitation, the assignment of its rights (other than the Reserved
Rights) under this Senior Loan Agreement to the Trustee in accordance with the
terms of the Indenture, the performance of its obligations hereunder and
thereunder, the issuance of the Taxable Series 2020B Bonds, the loan of the
proceeds of the Taxable Series 2020B Bonds to the Borrower for the use of the
proceeds in accordance with Section 3.03 hereof and, simultaneously with the
execution and delivery of this Senior Loan Agreement, has duly
24





--------------------------------------------------------------------------------



executed and delivered the Indenture. The Bond Resolution has not been repealed,
revoked, rescinded or amended and is in full force and effect.
(c) No further approval, consent or withholding of objection on the part of any
regulatory body, federal, state or local, is required in connection with (1) the
issuance and delivery of the Series 2020 Bonds by the Issuer, (2) the execution
or delivery of or compliance by the Issuer with the terms and conditions of this
Senior Loan Agreement, the Indenture or the Series 2020 Bonds, or (3) the
assignment and pledge by the Issuer pursuant to the Indenture of its rights
under this Senior Loan Agreement (except the Reserved Rights) and the payments
thereon by the Borrower, as security for payment of the principal of, premium,
if any, and interest on the Series 2020 Bonds. The consummation by the Issuer of
the transactions set forth in the manner and under the terms and conditions as
provided in this Senior Loan Agreement, the Indenture and the Series 2020 Bonds
will comply with all applicable laws. Notwithstanding the preceding sentences,
no representation is expressed as to any action required under federal or state
securities or Blue Sky Laws in connection with the sale or distribution of the
Series 2020 Bonds.
(d) The Issuer is not in breach of or default under this Senior Loan Agreement
or the Series 2020 Bonds or in violation of any applicable constitutional
provision, law or administrative regulation of the State or the United States or
any applicable judgment or decree or any loan agreement, indenture, bond, note,
resolution, agreement or other instrument to which the Issuer is a party or is
otherwise subject, in each case which breach, default or violation would have a
material adverse effect on the authorization, issuance, sale or delivery of the
Series 2020 Bonds or the authorization, execution, delivery and performance of
this Senior Loan Agreement, the Indenture or the Series 2020 Bonds and no event
has occurred and is continuing which, with the passage of time or the giving of
notice, or both, would constitute such a breach, default or violation. The
execution, delivery and performance of its obligations under the Indenture, this
Senior Loan Agreement and the Series 2020 Bonds, and the assignment of its
rights (other than the Reserved Rights) under this Senior Loan Agreement do not
and will not conflict with or result in a violation or a breach of any law or
the terms, conditions or provisions of any restriction under any law, contract,
agreement or instrument to which the Issuer is now a party or by which the
Issuer is bound, or constitute a default under any of the foregoing.
(e) Except as may be described in the Limited Offering Memorandum, as the same
may be amended and supplemented, there is no action, suit, proceeding or
litigation pending against the Issuer or, to the knowledge of its members,
officers or counsel, threatened, seeking to restrain or enjoin the issuance,
sale, execution or delivery of the Series 2020 Bonds, or in any way contesting
or affecting the validity of the Series 2020 Bonds or any proceedings of the
Issuer taken with respect to the issuance or sale thereof, or the pledge or
application of any monies or security provided for the payment of the Series
2020 Bonds, the use of the Series 2020 Bond proceeds or the existence or powers
of the Issuer or its officers or members.
25





--------------------------------------------------------------------------------



(f) Each of this Senior Loan Agreement and the Indenture constitutes the valid
and binding obligation of the Issuer, enforceable against the Issuer in
accordance with the terms thereof, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws or judicial action affecting the enforcement of creditors’ rights
generally and the application of general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law)
subject to the valid exercise of the constitutional powers of the State and the
United States of America. The execution and delivery of this Senior Loan
Agreement and the Indenture, the performance by the Issuer of its obligations
hereunder and thereunder and the consummation of the transactions herein and
therein contemplated do not and will not materially conflict with, or constitute
a material breach or result in a material violation of the Act or bylaws of the
Issuer, any agreement or other instrument to which the Issuer is a party or by
which it is bound or any constitutional or statutory provision or order, rule,
regulation, decree or ordinance of any court, government or governmental
authority having jurisdiction over the Issuer or its property.
(g) The Issuer hereby acknowledges that the Project Accounts are the property of
the Borrower and not the Issuer and that the Borrower has represented to the
Issuer in Section 2.02(k) below that the Borrower has granted a security
interest in the Project Accounts to the Collateral Agent pursuant to the terms
of the Security Agreement.
(h) Notwithstanding anything herein to the contrary, any obligation the Issuer
may incur hereunder in connection with the issuance of the Series 2020 Bonds
shall not be deemed to constitute a general obligation of the Issuer, but, as to
the Issuer, shall be payable solely from the payments received hereunder and
from the Trust Estate as provided in the Indenture. The Issuer has no taxing
power.
The representations and warranties included in this Section 2.01 are made
subject to the limitations set forth in Section 3.05 hereof.

Section 2.02 Representations and Warranties of the Borrower
The Borrower hereby represents and warrants to the Issuer, as of the Closing
Date and any other date on which representations and warranties are expressly
required to be true pursuant to the Financing Documents, that:
(a) The Borrower is a limited liability company, duly formed, validly existing
and in good standing under the laws of the state of Delaware, is qualified to do
business in the State and in every jurisdiction where such qualification is
required by applicable law, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.
(b) The Borrower has full organizational power and authority to conduct its
business as now conducted and as presently proposed to be conducted immediately
following the
26





--------------------------------------------------------------------------------



execution and delivery of the Transaction Documents to which it is a party and
the Borrower has full power and authority to execute, deliver and perform its
obligations under each Transaction Document to which it is a party.
(c) All necessary actions on the part of the Borrower required to authorize the
execution, delivery and performance of each Transaction Document to which it is
a party has been duly taken.
(d) Each of the Transaction Documents to which the Borrower is a party has been
duly authorized, executed and delivered by the Borrower and constitutes a valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws or judicial action affecting the enforcement of creditors’ rights generally
and the application of general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).
(e) The execution, delivery and performance by the Borrower of each Transaction
Document to which it is a party does not (1) conflict with any contractual
obligations binding on, or to the knowledge of the Borrower, affecting the
Borrower, except where such conflict would not reasonably be expected to have a
Material Adverse Effect, (2) violate any provision of any court decree or order
binding on, or to the knowledge of the Borrower, affecting the Borrower, except
where such violation would not reasonably be expected to have a Material Adverse
Effect, (3) violate any provision of any law or governmental regulation binding
on, or to the knowledge of the Borrower, affecting the Borrower, except where
such violation would not reasonably be expected to have a Material Adverse
Effect, or (4) result in, or require, the creation or imposition of any Security
Interest on any of the properties or revenues of the Borrower, except for
Permitted Security Interests;
(f) Except as may be described in the Limited Offering Memorandum, on the
Closing Date, there is no pending or, to Borrower’s knowledge, threatened
litigation or proceeding against the Borrower or with respect to the
transactions contemplated by this Senior Loan Agreement or the other Financing
Documents which has a material likelihood of success and if determined adversely
to the Borrower or to such transactions, would reasonably be expected to have a
Material Adverse Effect.
(g) Except as may be described in the Limited Offering Memorandum, the Borrower
has obtained all Governmental Approvals required to be obtained by the Borrower
in connection with the execution and delivery of, and performance by the
Borrower of its obligations, and the exercise of its rights, under the
Transaction Documents and all such Governmental Approvals are in full force and
effect except for such Governmental Approvals that are not then required to be
27





--------------------------------------------------------------------------------



obtained or such Governmental Approvals the failure to obtain which would not
reasonably be expected to result in a Material Adverse Effect.
(h) The Borrower has timely filed (or applied for an extension relating to the
same) all required income tax returns related to material Taxes, if any, and has
paid all required Taxes due, if any, except for such Taxes being contested in
good faith and for which the Borrower has established adequate reserves in
accordance with GAAP, and except where failure to make such filing or payment as
would not reasonably be expected to have a Material Adverse Effect. There is no
stamp, registration or similar Tax under applicable law, as presently in effect,
imposed, assessed, levied or collected by a Governmental Authority on or in
relation to amounts payable pursuant to any Financing Document that is presently
due other than as shall already have been paid or for which provision for
payment shall already have been made.
(i) No Potential Event of Default or Event of Default has occurred and is
continuing under this Agreement and no “Potential Event of Default” (as defined
in the Indenture) or “Event of Default” (as defined in the Indenture) has
occurred and is continuing under the Indenture.
(j) The Borrower has granted a security interest in the Project Accounts to the
Collateral Agent pursuant to the terms of the Security Agreement. All Security
Interests created under the Security Documents are valid, legally binding and,
assuming the filing of financing statements and recordation of the Mortgages
required to perfect such Security Interests, such Security Interests will be
ranked as contemplated in the Financing Documents, and no Security Interest
exists over the Borrower’s interest in the Project or any other Collateral or
over any other of the Borrower’s revenues or assets other than Permitted
Security Interests.
(k) There are no liabilities or claims against the Borrower under any
Environmental Law with respect to the Project, except to the extent that
noncompliance with such Environmental Laws, or such liabilities or claims under
Environmental Laws, would not reasonably be expected to give rise to a Material
Adverse Effect.
(l) The Borrower has no Indebtedness, except for Permitted Indebtedness.
(m) The Borrower owns, has a license or application to use, or otherwise has the
right to use, free and clear of any liens (other than Permitted Security
Interests), all the material patents, patent applications, trademarks, permits,
service marks, names, trade secrets, proprietary information and knowledge,
technology, computer programs, databases, copyrights, licenses, franchises and
formulas, or rights with respect thereto, and has obtained assignments of all
leases and other rights of whatever nature, in each case, that are required as
of the Closing Date (and as of such other date on which this representation is
required to be made pursuant to the Financing Documents) for the performance by
it of its obligations under the Transaction Documents to
28





--------------------------------------------------------------------------------



which it is a party without any infringement upon the legal rights of others
that would adversely affect the Borrower’s rights to the same or result in a
Material Adverse Effect.
(n) To the knowledge of the Borrower, there are no Hazardous Materials on the
Project, the presence of which would cause the Borrower to be in violation of
any applicable laws, except where such violation would not reasonably be
expected to have a Material Adverse Effect.
(o) No Bankruptcy Event has occurred and is continuing with respect to the
Borrower.
(p) The Security Documents are effective to create a legally valid and
enforceable Security Interest in respect of the Collateral under such Security
Documents, and all necessary recordings and filings will have been or will be
recorded and filed on or promptly following the Closing Date, as and when
required, and the Borrower has title to all material property, assets and
revenues it purports to own subject to the Security Interests of the Security
Documents, free and clear of all other Security Interests other than Permitted
Security Interests, except where failure to have such title would not be
reasonably likely to have a Material Adverse Effect. On or promptly following
the Closing Date, all necessary recordings and filings will have been or will be
made such that the Security Interests created by such Security Documents will
constitute valid and perfected Security Interests on the Collateral to the
extent required under such Security Documents, subject only to Permitted
Security Interests.
(q) Except to the extent a Transaction Document has been terminated and such
termination does not violate Section 6.25 hereof, each Transaction Document that
has been executed and delivered by the Borrower is in full force and effect as
against the Borrower, and the Borrower is not in default under any Transaction
Document to which the Borrower is a party, except as would not reasonably be
expected to have a Material Adverse Effect.
(r) Each of the Borrower and the Lessee is and has been since its date of
formation a Special Purpose Entity created solely for the purpose of undertaking
the acquisition, ownership, holding, marketing, operation, management,
maintenance, repair, replacement, renovation, restoration, improvement, design,
development, construction, financing and/or refinancing of facilities for the
transport, loading, unloading and storage of petroleum products and activities
related, supplemental or incidental to any of the foregoing, and engaging in any
lawful act or activity and exercising any powers permitted to limited liability
companies organized under the laws of the State of Delaware that are related or
incidental to and necessary, convenient or advisable for the accomplishment of
the above-mentioned purpose, and holds no equity or other ownership interest in
any Person. Without limiting the foregoing, each of the Borrower and the Lessee:
(i) was duly formed, is validly existing and is in good standing in the state of
its
29





--------------------------------------------------------------------------------



incorporation or formation and in all other jurisdictions where it is qualified
to do business, except where the failure to be in good standing in such other
jurisdictions would not reasonably be expected to have a Material Adverse
Effect, (ii) has paid all taxes which it owes and, subject to any contest rights
set forth in this Agreement, is not involved in any dispute with any taxing
authority, except in each case where the failure to make such payment or where
such dispute would not reasonably be expected to have a Material Adverse Effect,
(iii) is not party to any lawsuit, arbitration, summons or legal proceeding that
resulted in a judgment against it that has not been paid in full, except where
the failure to pay such judgment would not reasonably be expect to have a
Material Adverse Effect, (iv) has no liens of any nature against it except for
prior liens which have been or will be discharged as a result of the closing of
the Taxable Series 2020B Loan as of the Closing Date and Permitted Security
Interests, (v) has no material contingent or actual obligations not related to
the Project, (vi) does not and has not leased or owned any real property or
other property other than with respect to the Project, (vii) is not party to any
contract or agreement with any of its Affiliates except upon terms and
conditions that are commercially reasonable and substantially similar to those
available in an arm’s-length transaction with an unrelated party, in each case
as reasonably determined by it in good faith and in accordance with Prudent
Industry Practice, (viii) has paid all of its debts and liabilities that are not
currently outstanding only from its own funds and assets (as distinguished from
the funds and assets of another Person), (ix) has done or caused to be done all
things necessary to observe all organizational formalities necessary to preserve
its separate existence, and has not and will not (a) terminate or fail to comply
with the provisions of its organizational documents relating to bankruptcy
remoteness or separateness, or (b) amend, modify or otherwise change its
operating agreement or other organizational documents in any manner inconsistent
with the covenants set forth in Section 6.14 of this Agreement, (x) has
allocated fairly and reasonably any overhead expenses that are shared with any
Affiliate, including shared office space, services, property or assets, and (xi)
has not assumed or guaranteed or become obligated for the debts of any other
Person and has not held itself out to be responsible for or have its credit
available to satisfy the debts or obligations of any other Person.
(s) True and complete copies of all Transaction Documents that have been
executed and delivered and remain in full force and effect have been delivered
to the Collateral Agent.
(t) (1) None of the information in any agreement, document, certificate,
exhibit, financial statement, book, record, material or report or other
information furnished by or on behalf of the Borrower (A) in any Financing
Documents, or (B) otherwise to the Issuer, the Trustee or the Collateral Agent
with respect to the Project, when taken as a whole, contained any untrue
statement of material fact or omitted to state a material fact necessary in
order to make the statements contained therein not materially misleading as of
the relevant date on which the same was provided in light of the circumstances
in which such statements were made; and (2) any factual information provided by
or on behalf of the Borrower in writing to the consultants for use
30





--------------------------------------------------------------------------------



in connection with any reports relating to the Project or provided to the
Collateral Agent, was provided in good faith and, to the Borrower’s knowledge,
was accurate and correct in all material respects as of the date it was
delivered; provided that with respect to the representations and warranties in
this clause (t), no representation or warranty is made as to any forecasts,
projections, opinions or other forward looking statements contained in any such
agreement, document, certificate, exhibit, financial statement, book, record,
material or report or other information, except that such forecasts,
projections, opinions or other forward looking statements were prepared or made
in good faith and represented, in the reasonable opinion of the Borrower,
reasonable estimates at the time made of the future performance of the Borrower
and the Project based on assumptions believed by the Borrower to be reasonable
at such time (it being understood that projections are not to be considered or
regarded as facts, contain significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and actual results may differ
significantly from projections).
(u) The Borrower is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
(v) All insurance required to be maintained by the Borrower under the
Transaction Documents in effect has been obtained and is in full force and
effect. All premiums due with respect thereto have been paid.
(w) No ERISA Event has occurred and is continuing or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.
(x) Neither the Borrower nor any ERISA Affiliate has incurred any withdrawal
liability with respect to any Multiemployer Plan.
(y) Neither the Borrower nor any ERISA Affiliate has failed to satisfy the
minimum funding requirements of Section 302 of ERISA or Section 412 of the Code
with respect to any Pension Plan.
(z) The representations and warranties of the Borrower set forth herein, in the
other Financing Documents or in certificates of the Borrower delivered in
connection therewith as of the date made are true and correct in all material
respects, except to the extent that such representations or warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date. The Borrower
understands that all such representations and warranties have been and will be
relied upon as an inducement by the Issuer to issue the Series 2020 Bonds.
31





--------------------------------------------------------------------------------



(aa) As of the Closing Date (after giving effect to the repayment of any
Indebtedness on such date and the termination of any related Security
Interests), the Equity Participant owns, directly or indirectly, 100% of the
equity interests in the Borrower and each intermediate holding entity free and
clear of all Security Interests other than the Security Interests granted under
the Financing Documents, such equity interests have been duly and validly
authorized and issued, and there are no outstanding options, warrants, calls or
other rights to subscribe for or otherwise acquire any of such equity interests,
except for any of such rights in favor of the Equity Participant set forth in
the Organizational Documents.
(bb) As of the Closing Date, the Borrower is treated as a “disregarded entity”
for U.S. federal income tax and Texas corporate income tax purposes.

ARTICLE III 
ISSUANCE OF THE SERIES 2020 BONDS

Section 3.01 Agreement to Issue the Taxable Series 2020B Bonds; Loan of
Proceeds.
The Issuer hereby agrees to issue, sell and deliver the Taxable Series 2020B
Bonds in accordance with the terms of the Indenture to provide for the financing
of a portion of the costs of the Project. Upon the terms and conditions of this
Senior Loan Agreement and the Indenture, the Issuer hereby agrees to make the
Taxable Series 2020B Loan to the Borrower on the Closing Date in an amount equal
to all of the proceeds of the Taxable Series 2020B Bonds. As more particularly
described in the Certificate Regarding Receipt and Application of Proceeds
executed and delivered on this date by the Issuer, the Borrower, the Lessee, the
Trustee and the Underwriters, the Trustee shall apply the proceeds received from
the sale of the Taxable Series 2020B Bonds on the Closing Date as follows: (i)
to finance, pay or reimburse the costs of the Taxable Series 2020B Project; and
(ii) to refund a portion of the Prior 2016 Bonds, fund certain reserves, if any,
and pay certain costs of issuance of the Taxable Series 2020B Bonds

Section 3.02 Borrower to Provide Funds.
In the event that proceeds derived from the Taxable Series 2020B Loan, or any
other available (or to be available) funds are not sufficient to cover the use
of proceeds as described in Section 3.01 hereof, the Borrower shall not be
entitled to any reimbursement from the Trustee for the payment of such excess
costs nor shall the Borrower be entitled to any abatement, diminution or
postponement of its payments hereunder.

Section 3.03 Loan to Finance the Taxable Series 2020B Project
The Borrower shall use the proceeds of the Taxable Series 2020B Loan (i) to
finance, pay or reimburse the costs of the Taxable Series 2020B Project; and
(ii) to refund a portion of the
32





--------------------------------------------------------------------------------



Prior 2016 Bonds, fund certain reserves, if any, and pay certain costs of
issuance of the Taxable Series 2020B Bonds.

Section 3.04 Security for Repayment of Loan.
Prior to or simultaneously with the delivery of this Senior Loan Agreement, the
Borrower shall deliver the Security Documents (and, to the extent required to be
delivered by the Security Documents, the possessory Collateral) required to be
delivered on the Closing Date pursuant to the Bond Purchase Agreement to the
Collateral Agent as security for the payments and obligations of the Borrower
hereunder.

Section 3.05 Limitation of Issuer’s Liability.
THE SERIES 2020 BONDS ARE SPECIAL AND LIMITED OBLIGATIONS OF THE ISSUER, PAYABLE
SOLELY FROM AND SECURED EXCLUSIVELY BY THE TRUST ESTATE ESTABLISHED UNDER THE
INDENTURE, INCLUDING THE PAYMENTS TO BE MADE BY THE BORROWER UNDER THIS SENIOR
LOAN AGREEMENT AND BY THE COLLATERAL. THE SERIES 2020 BONDS DO NOT CONSTITUTE
INDEBTEDNESS OF THE ISSUER, THE STATE OR ANY OTHER POLITICAL SUBDIVISION OF THE
STATE, WITHIN THE MEANING OF ANY STATE CONSTITUTIONAL PROVISION OR STATUTORY
LIMITATION AND SHALL NOT CONSTITUTE OR GIVE RISE TO A PECUNIARY LIABILITY OF THE
ISSUER, THE STATE OR ANY OTHER POLITICAL SUBDIVISION OF THE STATE, AND NEITHER
THE FULL FAITH AND CREDIT OF THE ISSUER NOR THE FULL FAITH AND CREDIT OR THE
TAXING POWER OF THE STATE OR ANY OTHER POLITICAL SUBDIVISION OF THE STATE IS
PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF OR INTEREST ON THE SERIES 2020 BONDS.
THE ISSUER HAS NO TAXING POWER.
No provision, covenant, or agreement contained in this Senior Loan Agreement, or
any obligations herein imposed upon the Issuer, or the breach thereof, shall
constitute indebtedness or a liability of the Issuer within the meaning of any
State constitutional provision or statutory limitation or shall constitute or
give rise to a pecuniary liability of the Issuer or any member, officer or agent
of the Issuer or a charge against the Issuer’s general credit. In making the
agreements, provisions and covenants set forth in this Senior Loan Agreement,
the Issuer has not obligated itself except with respect to the application of
the payments, as hereinabove provided.
No recourse shall be had for the payment of principal of, or premium, if any, or
interest on any of the Series 2020 Bonds or for any claim based thereon or upon
any obligation, covenant or agreement in this Agreement contained, against any
past, present or future officer, director, member, trustee, employee or agent of
the Issuer or any officer, director, member, trustee, employee or agent of any
successor entity, as such, either directly or through the Issuer or any
successor entity, under any rule of law or equity, statute or constitution or by
enforcement by any
33





--------------------------------------------------------------------------------



assessment or penalty or otherwise. The members of the Issuer, the officers and
employees of the Issuer, or any other agents of the Issuer are not subject to
personal liability or accountability by reason of any action authorized by the
Act, including without limitation, the issuance of the Series 2020 Bonds, the
failure to issue the Series 2020 Bonds, or the execution and delivery of the
Series 2020 Bonds.
The Parties acknowledge that the Issuer will have no control over the
application or use of the proceeds of the Taxable Series 2020B Loan or the
Taxable Series 2020B Project. The Issuer does not by this Agreement or otherwise
assume any obligation or affirmative duty to review, monitor, investigate,
inspect or after the issuance of the Taxable Series 2020B Bonds, undertake any
responsibility with respect to the Project, any change in the Borrower entity,
or the application of Taxable Series 2020B Loan proceeds by the Borrower.

Section 3.06 Compliance with Indenture.
The Borrower shall take all action required to be taken by the Borrower in the
Indenture as if the Borrower were a party to the Indenture.

ARTICLE IV
LOAN PROVISIONS

Section 4.01 Amounts Payable.
(a) (1) The Borrower hereby covenants and agrees to repay the Taxable Series
2020B Loan, as follows: on or before any Interest Payment Date for the Taxable
Series 2020B Bonds or any other date that any payment of interest, principal, or
Redemption Price on the Taxable Series 2020B Bonds is required to be made in
respect of the Series 2020 Bonds pursuant to the Indenture, until the payment of
interest, principal, or Redemption Price on the Series 2020 Bonds shall have
been fully paid or provision for the payment thereof shall have been made in
accordance with the Indenture, in immediately available funds, a sum which,
together with any other moneys available for such payment in the applicable
Account of the Debt Service Fund will enable the Trustee to pay to the Owners of
the Series 2020 Bonds the amount due and payable on such date as interest,
principal, or Redemption Price on the Taxable Series 2020B Bonds as provided in
the Indenture.
(2) The Issuer hereby directs the Borrower and, subject to the Indenture or the
Collateral Agency Agreement, as applicable, the Borrower hereby agrees to pay to
the Trustee at the Designated Payment Office of the Trustee all payments payable
by the Borrower in respect of the Taxable Series 2020B Loan pursuant to this
subsection.
(b) The Borrower also shall pay to the Issuer the Issuer’s reasonable
administrative expenses in connection with the Taxable Series 2020B Bonds, and
any other reasonable fees,
34





--------------------------------------------------------------------------------



costs and expenses incurred by the Issuer, its counsel or its financial advisor
under the Indenture, this Senior Loan Agreement or any other Financing Document,
as and when the same become due upon submission by the Issuer to the Borrower of
a statement therefor. Without limiting the generality of the foregoing, the
Borrower acknowledges that in the event of an examination, inquiry or related
action by the Internal Revenue Service, SEC or any other Governmental Authority
(having jurisdiction with respect to the Series 2020 Bonds or the Project) with
respect to the Series 2020 Bonds or the exclusion of interest thereon from the
gross income of the holders thereof for federal income tax purposes, the Issuer
may be treated as the responsible party, and the Borrower agrees to respond
promptly and thoroughly to the reasonable satisfaction of the Issuer, its
counsel and its financial advisor to such examination, inquiry or related action
on behalf of the Issuer, and shall pay all costs and expenses of the Issuer, its
counsel and its financial advisor associated with such examination, inquiry or
action, including without limitation, any and all costs, fees and expenses of
the Issuer and its counsel. The Borrower shall indemnify and hold harmless the
Issuer, its counsel and its financial advisor against any and all costs, losses,
claims, penalties, damages or liability of or resulting from such examination,
inquiry or related action by the Internal Revenue Service.
(c) The Borrower also will pay pro rata the reasonable fees and expenses of the
Trustee, including without limitation any fees or expenses incurred pursuant to
Section 8.2(b) of the Indenture, and all other amounts which may be payable to
the Trustee under the terms of the Indenture or in accordance with any
contractual arrangement between the Borrower and the Trustee with respect
thereto.
(d) In the event that the Borrower should fail to make any of the payments
required in this Section, the amount so in default shall continue as an
obligation of the Borrower until the amount in default shall have been fully
paid, and the Borrower agrees to pay the same with interest thereon, to the
extent provided under the Indenture or under the fee agreement between the
Borrower and the Trustee or as permitted by law, from the date when such payment
was due, at a rate per year equal to the highest yield on any Outstanding Series
2020 Bonds.
(e) To the extent any moneys have been deposited by the Borrower, or on the
Borrower’s behalf, into any Account or subaccount of the Debt Service Fund for
the purpose of paying interest on and principal of the Taxable Series 2020B
Bonds when due, the Borrower’s payment obligations pursuant this Section 4.01
with respect to the applicable Interest Payment, Principal Payment, mandatory
tender or redemption of such Bonds will be deemed satisfied.

Section 4.02 Obligations of Borrower Unconditional.
The obligations of the Borrower to make the payments required in Section 4.01
hereof and to perform and observe the other agreements contained herein shall be
absolute and unconditional and shall not be subject to any defense or any right
of setoff, counterclaim or
35





--------------------------------------------------------------------------------



recoupment arising out of (a) any breach by the Issuer or the Trustee of any
obligation to the Borrower, whether hereunder or otherwise, or (b) any
indebtedness or liability at any time owing to the Borrower by the Issuer or the
Trustee, and, until such time as the principal of, premium, if any, and interest
on the Series 2020 Bonds shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Indenture, the Borrower (1)
will not suspend or discontinue any payments provided for in Section 4.01
hereof, (2) will perform and observe all other agreements contained in this
Senior Loan Agreement and the Security Documents and (3) except as otherwise
provided herein, will not terminate this Senior Loan Agreement or any of the
Security Documents for any cause, or any failure of the Issuer or the Trustee to
perform and observe any agreement, whether express or implied, or any duty,
liability or obligation arising out of or connected with this Senior Loan
Agreement. Nothing contained in this Section shall be construed to release the
Issuer from the performance of any of the agreements on its part herein
contained, and in the event the Issuer should fail to perform any such agreement
on its part, the Borrower may institute such action against the Issuer as the
Borrower may deem necessary to compel performance so long as such action does
not abrogate the obligations of the Borrower contained in the first sentence of
this Section.

ARTICLE V
PREPAYMENT AND REDEMPTION

Section 5.01 Prepayment and Redemption.
(a) Optional Prepayment. The Borrower shall have the option to prepay its
obligations hereunder at the times and in the amounts as necessary to cause the
Issuer to redeem the Series 2020 Bonds in accordance with the terms of the
Indenture and the Series 2020 Bonds. The Issuer, at the request of the Borrower,
if applicable, shall forthwith take all steps (other than the payment of funds
necessary to effect such redemption) necessary under the applicable redemption
provisions of the Indenture to effect redemption of all or part of the
Outstanding Series 2020 Bonds, as may be specified by the Borrower and required
by the Indenture, on the date established for such redemption. Upon any such
redemption in full and payment of all amounts required by Article 11 of the
Indenture, this Agreement shall terminate as provided in Section 9.01 hereof.
(b) Mandatory Prepayment. If, and to the extent, a portion of the Project was,
or was contemplated to be, funded or reimbursed with proceeds of FTAI Credit
Agreement Refinancing Indebtedness, and such portion of the Project is abandoned
at or prior to its respective Substantial Completion Deadline, then the Borrower
shall (i) repay or prepay, to the extent permitted under applicable definitive
documentation, and on a pro rata basis, any Senior Indebtedness outstanding with
any amounts relating to such portion of the Project then in the Construction
Account, together with the amount of any related liquidated damages, delay or
similar payments
36





--------------------------------------------------------------------------------



from contract counterparties developing or constructing such portion of the
Project (less costs of collection, including reasonable attorneys’ fees) and
(ii) terminate the unused committed availability under the applicable definitive
documentation for the FTAI Credit Agreement Refinancing Indebtedness in an
amount equal to the remaining costs of such portion of the Project. The Borrower
shall not otherwise reduce the committed availability under any FTAI Credit
Agreement Refinancing Indebtedness except in accordance with the previous
sentence.
(c) Prepayment upon Certain Asset Sales. The Borrower shall apply the Net Cash
Proceeds received with respect to any sales or dispositions of equipment,
property or other assets as permitted under clause (a) of the definition of
“Permitted Sales and Dispositions” (the “Asset Sale Proceeds”) to prepay or
repay, to the extent permitted under applicable definitive documentation, and on
a pro rata basis, any Senior Indebtedness outstanding, provided that the
Borrower shall not be required to make a prepayment in respect of the Asset Sale
Proceeds under this clause (c) to the extent (x) the Asset Sale Proceeds are
applied to repair, replace or restore assets of the Project, or acquire other
assets to be used in the Project, within 270 days following the receipt thereof,
or (y) the Borrower or any of its Affiliates has committed to so apply the Asset
Sale Proceeds during such 270-day period and the Asset Sale Proceeds are so
applied within 180 days after the expiration of such 270-day period.

ARTICLE VI
SPECIAL COVENANTS

Section 6.01 Completion of the Project.
The Borrower shall use commercially reasonable efforts to pursue and complete
the construction of the Project as described in the Limited Offering Memorandum.
The Borrower shall not abandon the Project, which abandonment shall be deemed to
have occurred solely if the Borrower, without reasonable cause, (a) expressly
declares in writing that it will not resume work on the Project or (b) fails to
pursue the construction of the Project or fails to operate the Project for a
period of ninety (90) consecutive days, which period shall be in addition to any
period during which a Force Majeure Event shall have occurred and be continuing
up to an additional ninety (90) consecutive days.

Section 6.02 Maintenance of Existence.
Throughout the term of this Senior Loan Agreement, other than in connection with
a transfer permitted pursuant to Section 6.16 of this Agreement, the Borrower
shall maintain (a) its legal existence as a limited liability company, (b) its
good standing and qualification to do business in the State and in every
jurisdiction where such qualification is required by applicable law, except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect, and (c) all material rights, franchises, privileges and
consents necessary for the
37





--------------------------------------------------------------------------------



maintenance of its existence and for the development, operation and maintenance
of the Project, except to the extent the Borrower reasonably determines that the
failure to maintain any such rights, franchises, privileges and consents would
not reasonably be expected to result in a Material Adverse Effect.

Section 6.03 Operation and Maintenance of Project.
The Borrower shall operate and maintain the Project (or cause the same to be
operated and maintained) in good working order and condition (ordinary wear and
tear excepted) and otherwise in accordance with the Transaction Documents and
make all necessary repairs, renewals and replacements with respect thereto that
are necessary, in each case, to permit the Project to operate in accordance with
Prudent Industry Practice, in accordance in all material respects with the
Transaction Documents and in compliance in all material respects with applicable
laws and Governmental Approvals material to the conduct of its business and the
terms of the Insurance required under Section 6.04 hereof, except to the extent
that the failure to do any of the foregoing would not reasonably be expected to
have a Material Adverse Effect.
Notwithstanding the foregoing, the Borrower shall not initiate or consent to any
Capital Project (other than the Project) or any Additional Project the cost of
which would reasonably be expected to exceed $50,000,000, unless (a) such
Capital Project or Additional Project is funded with the proceeds of Permitted
Indebtedness and/or Additional Equity Contributions, (b) the Borrower certifies
in its reasonable opinion that: (1) such Capital Project or Additional Project
is not reasonably expected to result in a Material Adverse Effect, (2) such
Capital Project or Additional Project is not expected to have a material adverse
effect on the operation, performance, value or remaining useful life of the
Project and the payment of the Bonds, and (3) adequate funds are and are
expected to be available to complete construction of such Capital Project or
Additional Project, or (c) such Capital Project or Additional Project is
otherwise required by applicable Law.

Section 6.04 Insurance.
(a) The Borrower shall maintain or shall require its contractors to maintain
Insurance that is required to be obtained by the Borrower and its contractors to
satisfy the requirements set forth in Attachment B of this Agreement (such
coverage to include provisions waiving subrogation against the Issuer, the
Trustee, the Collateral Agent and all other Secured Parties, except in the case
of Insurance for professional liability or workers’ compensation). Such
policies, to the extent they are commercial general liability policies, shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, and to the extent they are casualty policies, as loss payee as its
interests may appear (pending any existing contractual overrides). Each
Insurance policy required to be obtained by the Borrower shall require the
insurer or insurance broker to endeavor to provide at least thirty (30) days (or
such shorter period, if any, as
38





--------------------------------------------------------------------------------



is available on a commercially reasonable basis) prior written notice of
cancellation, termination or lapse in coverage by the insurer to the Trustee and
the Collateral Agent.
(b) The Borrower shall not take, or fail to take, any action, which would result
in any Insurance obtained by the Borrower, lapsing, becoming cancelled or
otherwise being rendered void, voidable or ineffective and shall not cancel or
vary any policy of Insurance required to be maintained by it in either case
unless (i) this Agreement requires or permits otherwise or (ii) such Insurance
is (prior to its cessation) replaced by Insurance that satisfies the insurance
requirements set forth in Attachment B to this Agreement.
(c) Prior to expiration of any such policy or upon renewal, the Borrower shall
furnish the Trustee and the Collateral Agent with evidence that the policy or
certificate has been renewed or replaced in compliance with this Senior Loan
Agreement or is no longer required by this Senior Loan Agreement.
(d) No later than ninety (90) days after the end of every third (3rd) Fiscal
Year of the Borrower, starting with the Fiscal Year ending December 31, 2020,
the Borrower shall cause an independent insurance agent, provider or consultant
qualified to survey risks and to recommend insurance coverage for facilities and
organizations engaged in like operations, to deliver a report to the Borrower,
the Trustee and the Collateral Agent stating whether the Borrower is in
compliance with the foregoing requirements as of the last day of such Fiscal
Year and to make recommendations concerning insurance coverages maintained by
the Borrower. The Borrower will promptly comply with the recommendations made in
such report to the extent that the recommended coverage is available to the
Borrower on commercially reasonable terms. The Borrower shall provide the Issuer
with a copy of such report promptly upon the written request of the Issuer.
(e) In the event the Borrower shall fail to maintain, or cause to be maintained,
the full Insurance coverage required by this Senior Loan Agreement, the Trustee
or the Collateral Agent may (but shall be under no obligation to), after thirty
(30) days written notice to the Borrower, contract for the required policies of
Insurance and pay the premiums on the same; and the Borrower agrees to reimburse
the Trustee and the Collateral Agent to the extent of the amounts so advanced by
them or any of them with interest thereon at a rate per year equal to the
highest yield on any Outstanding Series 2020 Bonds, from the date of advance to
the date of reimbursement. In the event the Borrower shall fail to keep or cause
to be kept the Project in good repair and good operating condition (ordinary
wear and tear excepted), the Issuer, the Trustee or the Collateral Agent may
(but shall be under no obligation to), after thirty (30) days written notice to
the Borrower (except in the event of an emergency or if necessary to preserve
Borrower’s interest in any real estate), make any required repairs, renewals and
replacements; provided, however, if any repairs, renewals or replacements are
not susceptible of being
39





--------------------------------------------------------------------------------



completed within thirty (30) days, if Borrower commences such repairs, renewals
and replacements within such 30-day period and diligently prosecutes such
actions to completion thereafter, the Trustee or the Collateral Agent will not
be entitled to make such required repairs, renewals and replacements, unless
such actions are necessary in an emergency or to preserve Borrower’s interest in
any real estate and the Borrower agrees to reimburse the Trustee and the
Collateral Agent to the extent of the amounts so advanced by them or any of them
with interest thereon at a rate per year equal to the highest yield on any
Outstanding Series 2020 Bonds, from the date of advance to the date of
reimbursement. Any amounts so advanced by the Trustee or the Collateral Agent
shall become an additional obligation of the Borrower, shall be payable on
demand, and shall be deemed a part of the obligations of the Borrower.
(f) The Borrower shall use commercially reasonable efforts to enforce the
obligations of all providers of Insurance policies under the insurance policies
issued to the Borrower or with respect to the Project as required pursuant to
this Section 6.04 and shall use commercially reasonable efforts to enforce the
obligations of all other parties to the Transaction Documents to maintain
Insurance as required by the applicable Transaction Document.

Section 6.05 Accounts and Reporting.
(a) The Borrower shall keep proper records and books of accounts in which
entries shall be made of its transactions in accordance with GAAP. Such records
and books shall, to the extent permitted by Law, be subject to the inspection of
the Issuer, the Collateral Agent and the Trustee or their respective
representatives upon reasonable notice and at reasonable times during business
hours, provided that absent an Event of Default the Borrower shall not be
responsible for the cost of any such inspection in excess of once each year. The
Borrower will permit the Issuer, the Collateral Agent and the Trustee, upon
prior reasonable notice and at reasonable times, to take copies and extracts
from such books, and records, and will from time to time furnish, or cause to be
furnished, to the Issuer, the Collateral Agent and the Trustee such information
and statements as the Issuer, the Collateral Agent or the Trustee may reasonably
request, all as may be reasonably necessary for the purpose of determining
performance or observance by the Borrower of its obligations under this Senior
Loan Agreement. Nothing in this paragraph shall require the Borrower to disclose
trade secrets, violate confidentiality or non-disclosure agreements, violate
applicable law or waive attorney-client privilege.
(b) The Borrower shall deliver to the Collateral Agent and, upon request, to the
Issuer copies of all reports of the Technical Advisor for the Project received
by the Borrower.
(c) The Borrower agrees to promptly furnish to the Collateral Agent notice of
any amendments or modifications to the Financing Documents.
40






--------------------------------------------------------------------------------



Section 6.06 Project Accounts.
The Borrower shall establish and maintain each Fund or Account, including the
Project Accounts and other accounts required from time to time by the Financing
Documents and shall not maintain or permit to be maintained any other accounts
other than (i) accounts used exclusively as payroll and payroll tax accounts,
workers’ compensation and other employee wage and benefit payment and trust
accounts, (ii) any special purpose account which holds only cash or securities
collateral that is subject to a Permitted Security Interest and (iii) as
otherwise permitted or contemplated in the Collateral Agency Agreement, the
Indenture, or the other Financing Documents.

Section 6.07 Compliance with Laws.
The Borrower shall comply with, and shall ensure that the Project is operated in
compliance with, all applicable Laws and Governmental Approvals, including
Environmental Laws, as and when required, except, in each case, for any failure
to comply which would not reasonably be expected to have a Material Adverse
Effect.

Section 6.08 Use of Proceeds; Tax Covenant.
(a) Use of Proceeds. The Borrower shall use the Taxable Series 2020B Loan as
further described in Section 3.03.
(b) Tax Covenant. The Borrower covenants for the benefit of the Issuer and the
Owners of the Series 2020A Bonds that it will not take any action or omit to
take any action with respect to the Series 2020A Bonds, the proceeds thereof,
any other funds of the Borrower or any of the facilities financed with the
proceeds of the Series 2020A Bonds if such action or omission would cause the
interest on the Series 2020A Bonds to lose its excludability from gross income
for federal income tax purposes under Section 103 of the Code. This paragraph
(b) shall not apply to Taxable Bonds.
(c) The Borrower further covenants, represents and warrants that the procedures
set forth in the Federal Tax Certificate implementing the covenant in paragraph
(a) shall be complied with to the extent necessary to comply with the covenant
in paragraph (b).
(d) Neither the Borrower nor its owners shall take any action to cause the
Borrower to become treated as an association (or publicly traded partnership)
taxable as a corporation for U.S. federal, state or local income tax purposes.

Section 6.09 Further Assurances and Corrective Instruments.
The Issuer and the Borrower agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out
41





--------------------------------------------------------------------------------



the expressed intentions of this Senior Loan Agreement and the Indenture,
including as may be reasonably necessary or desirable for establishing,
maintaining, assuring, conveying, granting, assigning, securing, perfecting and
confirming the pledge of the Trust Estate and the lien thereon as set forth in
the Indenture and the Security Interests (whether now existing or hereafter
arising) granted by or on behalf of the Borrower to the Collateral Agent for the
benefit of the Secured Parties, pursuant to the Security Documents, or intended
so to be granted pursuant to the Security Documents, or which the Borrower may
become bound to grant, and the subject of each such Security Interest will
comply with the requirements under the Financing Documents and the Borrower’s
representations and warranties in Section 2.02 hereof.

Section 6.10 Issuer and Borrower Representatives.
Whenever under the provisions of this Senior Loan Agreement the approval of the
Issuer or the Borrower is required or the Issuer or the Borrower is required to
take some action at the request of the other, such approval or such request
shall be given for the Issuer by an Issuer Representative and for the Borrower
by a Responsible Officer of the Borrower and the Trustee and the Collateral
Agent, as applicable, shall be permitted to rely on, and shall be protected in
acting upon, such approval.

Section 6.11 Recording and Filing; Other Instruments.
The Borrower shall file and refile and record and re-record or shall cause to be
filed and re-filed and recorded and re-recorded all instruments required to be
filed and re-filed and recorded or re-recorded and shall continue and perfect or
cause to be continued and perfected the Security Interests created by the
Indenture and the Security Documents of such instruments for so long as any of
the Series 2020 Bonds shall be Outstanding. The Issuer shall, upon the prior
written request of the Borrower, execute and deliver all instruments and shall
furnish all information and evidence deemed necessary or advisable in order to
enable the Borrower to fulfill its obligations as provided in this Section 6.11
and the Security Documents.

Section 6.12 Approvals; Governmental Authorizations.
At all times, the Borrower shall obtain on a timely basis and thereafter
maintain in full force and effect, or in the case of such permits as are
required to be obtained by third parties, use reasonable efforts to cause such
third parties to obtain and thereafter maintain in full force and effect, all
Governmental Approvals necessary as and when necessary for the construction, use
or operation of the Project, as applicable, or as and when required from and
after the Closing Date to comply with its obligations under the Transaction
Documents, except where the failure to obtain or maintain any such Governmental
Approval would not reasonably be expected to have a Material Adverse Effect.
42






--------------------------------------------------------------------------------



Section 6.13 Taxes.
(a) The Borrower shall pay as the same respectively become due, (i) all taxes,
assessments, levies, claims and charges of any kind whatsoever that may at any
time be lawfully assessed or levied against or with respect to the Taxable
Series 2020B Project or the Borrower (including, without limiting the generality
of the foregoing, any tax upon or with respect to the income or profits of the
Borrower from the Project and that, if not paid, would become a charge on the
payments to be made under this Senior Loan Agreement prior to or on a parity
with the charge thereon created by the Indenture and the Security Documents and
including ad valorem, sales and excise taxes, assessments and charges upon the
Borrower’s interest in the Project), (ii) all utility and other charges incurred
in the operation, maintenance, use, occupancy and upkeep of the Project, and
(iii) all assessments and charges lawfully made by any governmental body for
public improvements that may be secured by the Project, except, in the case of
each of (i), (ii) and (iii) above, to the extent that any such taxes,
assessments, levies, claims or other charges are being contested pursuant to
Section 6.11(b) below or the failure to pay any such tax, assessment, levy,
claim or other charge would not reasonably be expected to have a Material
Adverse Effect.
(b) The Borrower may, at its expense, contest in good faith any such levy, tax,
assessment, claim or other charge, but the Borrower may permit the items
otherwise required to be paid under Section 6.11(a) to remain undischarged and
unsatisfied during the period of such contest related to such items and any
appeal therefrom only if the Borrower shall provide to the Trustee and the
Collateral Agent an Opinion of Counsel to the Borrower (who may be in-house
counsel to the Borrower) that by non-payment of any such items, the rights of
the Trustee or the Collateral Agent with respect to this Senior Loan Agreement
created by the assignment under the Indenture and the Security Documents, as to
the rights assigned under this Senior Loan Agreement or any part of the payments
to be made under this Senior Loan Agreement will not be materially endangered,
nor will the Project or any part thereof or any of the Collateral be subject to
loss or forfeiture. If the Borrower is unable to deliver such an Opinion of
Counsel, the Borrower shall promptly pay or bond or cause to be satisfied or
discharged all such unpaid items or furnish, at the expense of the Borrower,
indemnity satisfactory to the Trustee and the Collateral Agent; but provided
further, that any tax, assessment, charge, levy or claim shall be paid forthwith
upon the commencement of proceedings to foreclose any lien securing the same.
The Issuer, the Trustee and the Collateral Agent, at the expense of the
Borrower, will cooperate fully in any such permitted contest.
(c) If the Borrower shall fail to pay any of the items required to be paid by it
pursuant to (a) above, the Issuer, the Collateral Agent or the Trustee may (but
shall be under no obligation to) pay the same, and any amounts so advanced
therefor by the Issuer, the Collateral Agent or the Trustee shall become an
additional obligation of the Borrower to the one making the advancement of such
amounts, together with interest thereon at a rate per year equal to the
43





--------------------------------------------------------------------------------



highest yield on any Outstanding Series 2020 Bonds, from the date of payment.
The Borrower agrees to reimburse any such amounts on demand therefor.
(d) The Borrower shall furnish the Collateral Agent and the Trustee, upon
reasonable written request, with proof of payment of any taxes, governmental
charges, utility charges, insurance premiums or other charges required to be
paid by the Borrower under this Senior Loan Agreement or any other Financing
Document.

Section 6.14 Special Purpose Entity.
The Borrower and the Lessee have each observed from its date of formation and
shall, from and after the Closing Date, comply with the following requirements
whereby it:
(a) has maintained (if any) and will maintain its own separate books, records
and bank accounts;
(b) at all times has held itself and will hold itself out to the public and all
other Persons as a legal entity separate from any other Person (except for
services rendered on its behalf pursuant to a management, service, operation or
maintenance agreement with respect to its Permitted Activities, so long as the
applicable party holds itself out as acting as an agent on behalf of it) and
shall not identify itself or any of its Affiliates as a division or department
or part of the other;
(c) has filed and will file its own tax returns (except to the extent that it
(i) is treated as a “disregarded entity” for tax purposes and is not required to
file tax returns under applicable law or (ii) files a consolidated federal
income tax return with another Person as may be permitted by applicable law);
(d) has not and will not commingle its assets or funds with assets or funds of
any other Person;
(e) has conducted and will conduct Permitted Activities in its own name or a
trade name registered, licensed to or trademarked (or subject to an application
for trademark) by it (except for services rendered on its behalf pursuant to a
management, service, operation or maintenance agreement with respect to its
Permitted Activities, so long as the applicable party holds itself out as acting
as an agent on behalf of it) and has strictly complied and will strictly comply
with all organizational formalities necessary to maintain its separate
existence;
(f) has maintained (if any) and will maintain, from and after the Closing Date,
financial statements separate from any other Person and has not and will not
have its assets listed as assets on the financial statements of any other
Person; provided that, (i) for so long as the ultimate parent entity of the
Borrower and the Lessee is FTAI, such assets may also be listed
44





--------------------------------------------------------------------------------



under the “Jefferson Terminal” segment of the FTAI annual financial statements,
(ii) if the ultimate parent entity of the Borrower and the Lessee is an entity
other than FTAI but such entity’s annual financial statements contain a segment
presentation substantially identical to FTAI’s “Jefferson Terminal” segment,
such assets may also be listed under such segment and (iii) such assets may also
be included in consolidated financial statements of its Affiliates, so long as
(A) in any listing included in the annual financial statements referenced in
clause (f)(i) or (ii) and/or in any consolidated financial statements of the
Borrower and the Lessee with any of their Affiliates, footnotes are included to
the effect that the Borrower and the Lessee are separate legal entities and that
their assets and credit are not available to satisfy the debts, claims or other
obligations of such ultimate Parent entity, Affiliates or any other Person, and
(B) the assets of the Borrower and the Lessee are listed on a separate balance
sheet within such annual or consolidated financial statements;
(g) has paid and intends to pay its own liabilities and expenses only out of its
own funds and assets (as distinguished from the funds and assets of another
Person) (provided that there exists ‎sufficient cash flow available to it from
the operation of its Permitted Activities to ‎enable it to ‎do so and, provided
further, that no Person shall be required to make any direct or indirect
additional capital contributions or loans to it);
(h) has maintained and will maintain an arm’s length relationship with its
Affiliates and, except for capital contributions and capital distributions
permitted under the terms and conditions of its organizational documents and
properly reflected in its books and records, not enter into any transaction,
contract or agreement with any Affiliate, except upon terms and conditions that
are commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties, in each
case, as reasonably determined by it in good faith and in accordance with
Prudent Industry Practice;
(i) has paid and intends to pay its own liabilities and expenses, including the
salaries of its own employees and consultants, if any, only out of its own funds
and assets (as distinguished from the funds and assets of another Person),
(provided that there exists sufficient cash flow ‎available to it from the
operation of its Permitted Activities to ‎enable it to do so and, provided
‎further, that no Person shall be required to make any direct or indirect
additional capital contributions or loans to it) and maintain (or contract with
a management company for) a sufficient number of employees in light of its
contemplated business operation;
(j) has not and will not assume or guarantee or become obligated for the debts
or obligations of any other Person and has not and will not hold itself out to
be responsible for or hold its credit or assets as being available to satisfy
the debts or obligations of any other Person;
45





--------------------------------------------------------------------------------



(k) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including office space, services, property
or assets;
(l) has used and will use, to the extent reasonably necessary in the operation
of its Permitted Activities, separate stationery, invoices, and checks bearing
its own name or a trade name registered, licensed to or trademarked (or subject
to an application for trademark) by it and not bearing the name of any other
entity unless such entity is clearly designated as being the Borrower’s agent;
(m) has not pledged and will not pledge its assets or credit for the benefit of
any Affiliate and has not and will not incur any Indebtedness other than
Permitted Indebtedness;
(n) has corrected and will correct any known misunderstanding regarding its
separate identity;
(o) ‎has maintained and intends to maintain adequate capital in light of its
contemplated ‎business purpose, ‎transactions, and liabilities, provided that
there exists sufficient cash flow ‎available to it from the operation of its
Permitted Activities to ‎enable it to do so and, provided ‎further, that no
Person shall be required to make any direct or indirect additional capital
contributions or loans to it;
(p) has kept and will keep minutes of meetings of its Board of Managers and
observe all other formalities of limited liability companies necessary to
maintain its separate existence, and has not failed and will not fail to comply
with the provisions of its organizational documents relating to bankruptcy
remoteness or separateness, or amend, modify or otherwise change its
organizational documents in any manner inconsistent with the covenants set forth
in this Section 6.14;
(q) has not acquired or held and will not acquire or hold any securities or
evidence of indebtedness in any Affiliate or any other Person, other than
Permitted Investments;
(r) has not acquired or held and will not acquire or hold ownership interests in
any Affiliate or any other Person other than, in the case of the Borrower, its
wholly-owned subsidiaries;
(s) has caused and will cause its managers, officers, agents, and other
representatives to act at all times, consistently and in furtherance of the
foregoing and in the best interests of it;
(t) be a limited liability company or, to the extent permitted pursuant to
Section 6.16, corporation organized in the State of Delaware that has (i) at
least one (1) Independent Manager and has not caused or allowed and will not
cause or allow the manager of such entity to take any
46





--------------------------------------------------------------------------------



voluntary Major Action unless the Independent Manager shall have participated in
such vote and (ii) at least one springing member that will become the member of
such entity upon the dissolution of the existing member;
(u) (i) has been, is, and will be organized solely for the acquisition,
ownership, holding, marketing, operation, management, maintenance, repair,
replacement, renovation, restoration, improvement, design, development,
construction, financing and/or the refinancing of facilities for the transport,
loading, unloading and storage of petroleum products and activities related,
supplemental or incidental to any of the foregoing (collectively, the “Permitted
Activities”); (ii) has not leased, owned or acquired and will not lease, own or
acquire any property or assets not used or useful in or cash generated by its
Permitted Activities ; and (iii) has not entered into and will not enter into
any line of business or undertake or participate in activities other than
Permitted Activities or terminate such business for any reason whatsoever;
(v) has not merged into or consolidated and will not merge into or consolidate
with any Person, or, to the fullest extent permitted by law, dissolve,
terminate, liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets, other than in connection with a transfer
permitted pursuant to Section 6.16 of this Agreement, or change its legal
structure (which for the avoidance of doubt, shall not be deemed to include
changes in the legal structure of any direct or indirect member, partner or
Affiliate, including through the addition or removal of entities in the legal
structure for the purpose of forming or collapsing a holding entity structure,
to the extent such changes are not otherwise prohibited by this Agreement);
(w) has not and will not permit any Affiliate or constituent party independent
access to its bank accounts other than any manager acting pursuant to a
management, service, operation or maintenance agreement, solely in its capacity
as its agent under such agreement, and solely for its legitimate business
purposes;
(x) has not maintained and will not maintain its assets in such a manner that it
will be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;
(y) has not made and will not make any loans or advances to any Person (other
than deposits, prepayments or advances to third parties in the ordinary course
of business, including, without limitation, payments to contractors,
subcontractors, suppliers or service providers in the ordinary course of
business);
(z) has not and will not have any of its obligations to holders of the Series
2020 Bonds (or Permitted Refinancing Indebtedness in respect thereof) guaranteed
by an Affiliate; and
47





--------------------------------------------------------------------------------



(aa) ‎has not sought, effected or permitted, and to the fullest extent permitted
by law, will not ‎seek, effect, or permit any Person to seek or effect, its
liquidation, dissolution, winding up, ‎division (whether ‎pursuant to ‎Section
18-217 of the Act or otherwise), liquidation, ‎consolidation ‎or merger, in
whole or in part, into another entity or transfer all ‎or substantially all of
its assets, ‎and it has not been and will not be the product or subject of, or
‎‎otherwise involved in. any ‎limited liability company division (whether as a
‎plan ‎of division pursuant to Section 18-217 of ‎the Act or otherwise).

Section 6.15 Organizational Documents. The Borrower shall comply with the terms
and provisions of its Organizational Documents and shall not amend, alter,
change or repeal the Special Purpose Provisions (as defined in the
Organizational Documents) in any material respect adverse to the Issuer or the
Collateral Agent, or permit the Special Purpose Provisions to be amended,
altered, changed or repealed, in any material respect adverse to the Issuer or
the Collateral Agent, in each case, without the prior written consent of the
Collateral Agent.

Section 6.16 Limitation on Fundamental Changes; Sale of Assets, Etc.
(a) The Borrower shall not merge, consolidate or amalgamate unless the surviving
entity is the Borrower, or enter into any demerger, reconstruction, partnership,
profit-sharing or any analogous arrangement.
(b) The Borrower shall not (i) liquidate, dissolve or wind-up; (ii) convey,
sell, lease, assign, transfer or otherwise dispose of all or substantially all
of its property, business or assets, or (iii) take any action that would result
in the liquidation, dissolution or winding-up of the Borrower.
(c) The Borrower shall not sell, assign or dispose of or direct the Collateral
Agent, as applicable, to sell, assign or dispose of, any material assets of the
Project in excess of $2,000,000 per year except for Permitted Sales and
Dispositions.
Notwithstanding the foregoing, the Borrower may merge, consolidate or amalgamate
with another Person or convey, sell, assign, transfer or otherwise dispose of
all or substantially all of its property, business or assets to another Person
so long as (x) such Person (the “Successor Borrower”) is an entity organized or
existing under the laws of the State of Delaware, (y) the Successor Borrower
expressly assumes all of the obligations of the Borrower under this Agreement
and the other Financing Documents pursuant to documents and in a manner
reasonably satisfactory to the Trustee and the Collateral Agent and (z) such
transaction does not otherwise involve a Change of Control. If the foregoing
conditions under clauses (x), (y) and (z) are satisfied, the Successor Borrower
shall become the “Borrower” hereunder and under each of the other Financing
Documents and will succeed to, and be substituted for, the Borrower under this
Agreement and the other Financing Documents.
48





--------------------------------------------------------------------------------



Any assets sold or otherwise disposed of in Permitted Sales and Dispositions
that constitutes a transfer of ownership, shall be sold free and clear of the
Security Interest in favor of the Collateral Agent, which Security Interest
shall be automatically released upon the consummation of such sale or other
disposition. The Collateral Agent and the Trustee shall deliver such documents
and instruments as the Borrower may request, including any subordination and
non-disturbance agreements and reciprocal easement agreements, to evidence such
release (or, at the Borrower’s request, subordination of the Collateral Agent’s
security interest).

Section 6.17 Limitation on Indebtedness.
The Borrower shall not create, incur or assume any Indebtedness other than
Permitted Indebtedness.

Section 6.18 Permitted Investments.
The Borrower shall not make or direct the Trustee or the Collateral Agent to
make any investments of moneys credited to any of the Funds or Accounts other
than Permitted Investments (as defined in the Indenture and the Collateral
Agency Agreement, as applicable, as of the Closing Date) and under no
circumstances shall the Trustee be required to make a determination as to
whether an investment is a Permitted Investment (as defined in the Indenture and
the Collateral Agency Agreement, as applicable, as of the Closing Date);
provided that this Section 6.18 shall not prohibit or otherwise restrict the
Borrower from making, or directing the Collateral Agent or the Trustee to make,
deposits, prepayments or advance payments in the ordinary course of business
with funds withdrawn from any Fund or Account, including, without limitation,
payments to contractors, subcontractors, vendors, suppliers or service providers
in the ordinary course of business.

Section 6.19 [Reserved].

Section 6.20 Change in Name, Place of Business or Fiscal Year.
The Borrower shall not, at any time:
(a) change its name, jurisdiction of formation, or principal place of business
without giving the Trustee and the Collateral Agent at least fifteen (15) days
prior written notice; or
(b) change its Fiscal Year without prior notice sent to the Trustee and the
Collateral Agent at least thirty (30) days prior to such change.

Section 6.21 Negative Pledge.
The Borrower shall not create, incur, assume or permit to exist any Security
Interest on any property or asset, including its revenues (including accounts
receivable) or rights in respect of any thereof, now owned or hereafter acquired
by it, except Permitted Security Interests.
49






--------------------------------------------------------------------------------



Section 6.22 Access to the Project.
The Borrower shall give the Trustee, the Collateral Agent and their respective
consultants and representatives access to the Project, at the sole cost of such
Persons, at any reasonable time during regular business hours and as often as
may reasonably be requested, and, upon reasonable prior notice to the Borrower,
in each case during official business hours and in a manner that cannot
reasonably be expected materially to interfere with or disrupt the performance
by the Borrower or any other party of its obligations with respect to the
construction and operation of the Project, and permit the Trustee, the
Collateral Agent and their respective consultants and representatives to discuss
the Project and the business, accounts, operations, properties and financial and
other conditions of the Borrower with officers of the Borrower and to witness
(but not cause) the performance and other tests conducted pursuant to any
Material Project Contract, subject to all applicable confidentiality
undertakings. The Borrower shall offer all reasonable assistance to such Persons
in connection with any such visit. Upon the occurrence and during the
continuance of a Potential Event of Default or an Event of Default, if the
Trustee or the Collateral Agent requests that any of its consultants or
representatives be permitted to make such visit, the reasonable fees and
expenses of the Trustee, the Collateral Agent and their respective consultants
and representatives in connection with such visit shall be paid by the Borrower
at its sole expense. Nothing in this section shall require the Borrower to
disclose trade secrets, violate confidentiality or non-disclosure agreements,
violate applicable law or waive attorney-client privilege.

Section 6.23 Nationally Recognized Rating Agencies.
(a) The Borrower shall use commercially reasonable efforts to cooperate with
each Nationally Recognized Rating Agency then rating the Series 2020 Bonds, if
any, and, if applicable, any Additional Parity Bonds, in connection with any
review which may be undertaken by such Nationally Recognized Rating Agency.
(b) The Borrower shall deliver to the Issuer and the Trustee copies of any
reports or ratings on the Series 2020 Bonds or, if applicable, any Additional
Parity Bonds, from any Nationally Recognized Rating Agency.
(c) The Borrower shall enter into and comply with reasonable and customary
“ratings surveillance” agreements with any Nationally Recognized Rating Agency
then rating the Series 2020 Bonds, if any, and, if applicable, any Additional
Parity Bonds.

Section 6.24 Continuing Disclosure
The Borrower hereby covenants and agrees to comply with the continuing
disclosure requirements promulgated under Rule 15c2-12, as it may from time to
time hereafter be amended or supplemented, in accordance with the provisions of
the continuing disclosure undertaking
50





--------------------------------------------------------------------------------



delivered by the Borrower in connection with the issuance of the Series 2020
Bonds. Failure of the Borrower to comply with the requirements of Rule 15c2-12,
as amended or supplemented, shall not be an Event of Default hereunder. The
Borrower acknowledges and agrees that the Issuer and the Trustee shall have no
liability with respect to these obligations.

Section 6.25 Material Project Contracts
The Borrower will perform all of its obligations and enforce all of its rights
under each Material Project Contract, except to the extent that failure to
perform its obligations or enforce such rights would not reasonably be expected
to have a Material Adverse Effect. The Borrower shall not amend or waive in any
material respect or terminate or assign any Material Project Contract without
the prior written confirmation from the Technical Advisor to the effect that
such amendment, waiver, termination or assignment would not reasonably be
expected to have a Material Adverse Effect; provided that, without such
confirmation (a) the Borrower may enter into change orders under any Material
Project Contract if either (i) such change will not, together with all prior
change orders, require the additional payment (net of any decreases resulting
from such change order or prior change orders) by the Borrower in excess of, in
the aggregate, $25,000,000 or (ii) such change order will be funded from any
combination of Additional Parity Bonds, Additional Equity Contributions,
Permitted Additional Senior Indebtedness or Permitted Subordinated Indebtedness;
and (b) the Borrower may amend, waive or terminate any Material Project Contract
if such amendment, modification, waiver or termination would not reasonably be
expected to have a Material Adverse Effect.
51






--------------------------------------------------------------------------------



Section 6.26 No Distributions. (a) The Borrower will not declare or pay
dividends or make any distributions, except in accordance with the Flow of Funds
set forth in the Collateral Agency Agreement as in effect on the Closing Date;
provided that this restriction shall not be deemed to preclude the Borrower from
paying Project Costs or making any O&M Expenditures.
(b) As promptly as practicable following the Closing Date (and within any event,
prior to March 15, 2020), the Borrower shall deliver to the Collateral Agent
executed copies of Account Control Agreements for the Operating Account, the
Equity Funded Account and the Collection Account (collectively, the "Specified
Accounts"). Notwithstanding anything to the contrary set forth herein, in the
Collateral Agency Agreement or in the Indenture, the Borrower shall not, and
shall not permit any of its Subsidiaries to, direct or cause the Collateral
Agent or the Trustee to transfer amounts from any Securities Account into a
Specified Account, nor shall the Borrower or any of its Subsidiaries otherwise
cause funds to be transferred into such Specified Accounts, in each case unless
and until such Account Control Agreements have been executed and delivered by
all parties thereto. Pending the execution and delivery of such Account Control
Agreements, the Borrower and its Subsidiaries may utilize amounts in accounts
with the Deposit Bank (other than the Specified Accounts) existing as of the
date hereof for working capital and other general corporate purposes.

Section 6.27 Technical Advisor. The Borrower shall retain an Technical Advisor
in order to satisfy all requirements of the Financing Documents pertaining to
the Technical Advisor.

Section 6.28 Hazardous Materials. The Borrower shall not cause any releases of
Hazardous Materials at the Project site that would be reasonably likely to
result in an environmental claim against the Borrower or the Project, other than
those environmental claims that, individually or in the aggregate, would not be
reasonably expected to result in a Material Adverse Effect.

Section 6.29 Collateral Assignment of Material Project Contracts. The Borrower
acknowledges that it has collaterally assigned all of its right, title and
interest in and to each Material Project Contract to which it is a party to the
Collateral Agent pursuant to the Security Agreement. The Borrower covenants and
agrees that, to the extent that it enters into any Material Project Contract
after the Closing Date, then with respect to such Material Project Contract, the
Borrower shall use reasonable good faith efforts to require each party to any
such Material Project Contract to execute and deliver to the Collateral Agent an
acknowledgment of the collateral assignment, containing substantially the same
language or language to similar effect, as set forth on Schedule 6.28.
52






--------------------------------------------------------------------------------



Section 6.30 Covenants Applicable to the Subsidiaries of the Borrower and to the
Lessee. The Borrower agrees to cause its Subsidiaries to comply with the
covenants in Article VI to the extent applicable. The Lessee hereby agrees to
comply with Sections 6.01, 6.02, 6.05(a) and (c), 6.06, 6.08, 6.11, 6.14, 6.15,
6.16(a), 6.17, 6.18, 6.20, 6.21, 6.22, 6.23, 6.24, 6.26 and 6.27 in this Article
VI; provided that all references to the “Borrower” shall be deemed to refer to
the Lessee, all references to the “Senior Loan Agreement” shall be deemed to
refer to the Facilities Lease, all references to the “Taxable Series 2020B
Bonds” shall be deemed to refer to the Series 2020A Bonds and all references to
the “Taxable Series 2020B Project” shall be deemed to refer to the “Series 2020A
Project”.

ARTICLE VII
ASSIGNMENT; INDEMNIFICATION

Section 7.01 Assignment.
Except as expressly contemplated herein, in the Indenture and in the Security
Documents, neither the Borrower nor the Issuer may assign its interest in this
Senior Loan Agreement. In the event of any permitted assignment of its interest
in this Senior Loan Agreement by the Issuer, the Issuer (solely for this purpose
as a non-fiduciary agent on behalf of the Borrower) shall maintain or cause to
be maintained a register for interests in this Senior Loan Agreement in which it
shall register the issuance and transfer of such interests. All transfers of
such interests shall be recorded on the register maintained by the Issuer or its
agent, the register shall be conclusive absent manifest error, and the parties
hereto shall regard the registered holder of such interests as the actual owner
thereof for all purposes. To the extent that a particular permitted assignment
by the Issuer is expressly identified in this Senior Loan Agreement or the
Indenture, as the same may be amended, respectively, this Senior Loan Agreement
or the Indenture may constitute a register for the purposes of this Section
7.01.

Section 7.02 Release and Indemnification Covenants.
(a) The Borrower shall and hereby agrees to indemnify, defend, hold harmless and
save the Issuer, the Trustee, and the members, servants, officers, counsel to
the Issuer, employees, advisors and other agents, now or hereafter, of the
Issuer or the Trustee (each an “indemnified party”) harmless against and from
all claims, demands, suits, actions or proceedings, including expenses related
thereto, whatsoever by or on behalf of any Person arising from or purporting to
arise from this Senior Loan Agreement, the Indenture, the Series 2020 Bonds, the
other Financing Documents, or the transactions contemplated thereby, including
without limitation, (1) any condition of the Project or the Borrower’s operation
of the Project, (2) any breach or default on the part of the Borrower in the
performance of any of its obligations under this Senior Loan Agreement,
including, without limitation, the Borrower’s payment obligations with respect
to the Taxable Series 2020B Loan as set forth in Section 4.01 hereof, (3)
53





--------------------------------------------------------------------------------



any act or negligence of the Borrower or of any of its agents, contractors,
servants, employees or licensees, (4) any act or negligence of any assignee or
lessee of the Borrower, or of any agents, contractors, servants, employees or
licensees of any assignee or lessee of the Borrower, or (5) the Issuer’s
authorization, approval or execution of the Series 2020 Bonds, the Financing
Documents or any other documents, opinions, certificates or agreements executed
in connection with the transactions contemplated by this Senior Loan Agreement,
the Indenture, the Series 2020 Bonds or the transactions contemplated thereby.
The Borrower shall indemnify and save the Issuer, the Trustee, and the members,
servants, officers, counsel to the Issuer, employees, advisors and other agents,
now or hereafter, of the Issuer or the Trustee harmless from any such claim,
demand, suit, action, including related expenses, or other proceeding whatsoever
arising as aforesaid and upon notice from the Issuer or the Trustee, the
Borrower shall defend such parties, as applicable, in any such action or
proceeding.
(b) The Issuer and the Trustee, each separately agree that, upon the receipt of
notice of the commencement of any action against the Issuer or the Trustee or
their respective members, servants, officers, counsel to the Issuer, employees,
advisors and other agents, now or hereafter, as applicable, or any Person
controlling it as aforesaid, in respect of which indemnity, costs, expenses or
defense may be sought on account of any agreement contained herein, the Issuer
or the Trustee, as applicable, will promptly give written notice of the
commencement thereof to the Borrower, but the failure so to notify the Borrower
of any such action shall not relieve the Borrower from any liability hereunder
to the extent it is not materially prejudiced as a result of such failure to
notify and in any event shall not relieve it from any liability which it may
have to the indemnified party otherwise than on account of such indemnity
agreement. In case such notice of any such action shall be so given, the
Borrower shall be entitled to participate at its own expense in the defense or,
if it so elects, to assume the defense of such action, in which event such
defense shall be conducted by counsel chosen by the Borrower and reasonably
satisfactory to the indemnified party or parties who shall be defendant or
defendants in such action, and such defendant or defendants shall bear the fees
and expenses of any additional counsel retained by them; but if the Borrower
shall elect not to assume the defense of such action, the Borrower will
reimburse such indemnified party or parties for the reasonable fees and expenses
of any counsel retained by them; provided, however, if the defendants in any
such action (including impleaded parties) include both the indemnified party and
the Borrower and counsel for the Borrower shall have reasonably concluded that
there may be a conflict of interest involved in the representation by a single
counsel of both the Borrower and the indemnified parties, the indemnified party
or parties shall have the right to select separate counsel, at the Borrower’s
expense and satisfactory to the Borrower, to participate in the defense of such
action on behalf of such indemnified party or parties (it being understood,
however, that the Borrower shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) representing the indemnified
parties who are parties to such action).
54





--------------------------------------------------------------------------------



(c) Without the consent of the Borrower neither the Trustee nor the Issuer shall
settle, compromise or consent to the entry of any judgment in any claim in
respect of which indemnification may be sought under the indemnification
provision of this Senior Loan Agreement, unless such settlement, compromise or
consent (1) includes an unconditional release of such other applicable party
from all liability arising out of such claim and (2) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of such other applicable party.
(d) Notwithstanding anything to the contrary contained herein, the Borrower
shall have no liability to indemnify the Trustee against claims or damages
resulting from such parties’ own gross negligence or willful misconduct, or the
Issuer against claims or damages resulting from such parties’ own willful
misconduct.
(e) The indemnification obligation of the Borrower under this Section 7.02 shall
survive the termination of this Senior Loan Agreement or the resignation or
removal of the Trustee.

ARTICLE VIII
EVENTS OF DEFAULTS AND REMEDIES

Section 8.01 Events of Default Defined.
Any one or more of the following events shall constitute “Events of Default”
under this Senior Loan Agreement:
(a) Failure by the Borrower to pay any amount required to be paid under Section
4.01(a) hereof and, solely in the case of any such failure to pay interest, such
failure is not remedied within five (5) Business Days after the applicable due
date; or failure by the Borrower to pay any other amount required to be paid
hereunder, which failure is not remedied within ten (10) days after notice in
writing thereof is given by the Issuer or the Trustee to the Borrower;
(b) Failure by the Borrower and each of its Subsidiaries to observe and perform
in any material respect any covenant, condition or agreement on its part to be
observed or performed under this Senior Loan Agreement, the Indenture or any
other Financing Document, other than as covered by another provision of this
Section 8.01 and other than failure to observe or perform the covenants set
forth in Section 6.24 and the Continuing Disclosure Agreement, and such
non-compliance shall remain unremedied for a period of sixty (60) days after the
earlier of (1) written notice specifying such failure shall have been given to
the Trustee by the Borrower, or (2) written notice specifying such failure and
requesting that it be remedied shall have been given to the Borrower by the
Trustee or the Issuer, or such longer period as is reasonably necessary under
the circumstances to remedy such failure, such extension not to exceed one
55





--------------------------------------------------------------------------------



hundred twenty (120) days without prior written approval by the Trustee acting
at the direction of the Majority Holders delivered by the Trustee pursuant to
Section 10.3 of the Indenture;
(c) The occurrence of a Bankruptcy Event with respect to the Borrower;
(d) Any of the representations, warranties or certifications of the Borrower
made in or delivered pursuant to any Financing Document, including this Senior
Loan Agreement, shall prove to have been incorrect when made and a Material
Adverse Effect would reasonably be expected to result therefrom, unless such
misrepresentation is capable of being cured and is cured within thirty (30) days
after the Borrower’s receipt of written notice from the Trustee of such
misrepresentation;
(e) An “Event of Default” occurs under Section 7.1(a) or 7.1(b) of the Indenture
or any payment default occurs under any agreement or instrument involving any
other Senior Indebtedness having a principal amount in excess of $30,000,000
(such amount to be adjusted annually by an increase in the Consumer Price Index
from the prior year) (after giving effect to any applicable grace periods and
any extensions thereof);
(f) An “Event of Default” occurs under Section 7.1 of the Indenture or an event
of default occurs under any agreement or instrument governing any other Senior
Indebtedness with a principal amount in excess of $30,000,000 (such amount to be
adjusted annually by the increase in the Consumer Price Index from the prior
year), in each case other than as described in clause (e) immediately above,
beyond the grace period, if any, provided, but only where such Event of Default
under Section 7.1 of the Indenture results in an acceleration of the Bonds then
Outstanding under the Indenture or such event of default in respect of other
Senior Indebtedness results in the holder or holders of such other Senior
Indebtedness causing such Senior Indebtedness to become due prior to its stated
maturity;
(g) An “Event of Default” occurs under the Facilities Lease;
(h) A non-appealable final judgment (to the extent such judgment is not paid or
covered by insurance), which judgment in combination with all other such
judgments is for an amount in excess of $30,000,000 (such amount to be adjusted
annually by the increase in the Consumer Price Index from the prior year), shall
have been entered against the Borrower and, in the event such judgment is not
covered by insurance, the same shall remain unsatisfied without any procurement
of a stay of execution for a period of sixty (60) consecutive days after such
judgment has become final;
(i) Any Security Document ceases, except in accordance with its terms or as
expressly permitted under the Financing Documents, to be effective to grant a
perfected Security Interest on any portion of the Collateral exceeding
$30,000,000 in fair market value, other than
56





--------------------------------------------------------------------------------



as a result of actions or failure to act by the Trustee, the Collateral Agent or
any other Secured Party;
(j) The Borrower fails to comply with its obligations under Section 6.01;
(k) Any Insurance required under Section 6.04 and the other Financing Documents
is not, or ceases to be, in full force and effect at any time when it is
required to be in effect and such failure continues for a period of ten (10)
Business Days, unless such insurance is (prior to its cessation) replaced by
insurance on substantially similar terms and as evidenced by a certificate from
a duly qualified insurance broker confirming the same, which shall be sent to
the Issuer and the Trustee;
(l) An ERISA Event has occurred which, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect; or
(m) Any event that constitutes a Change of Control has occurred,

Section 8.02 Remedies on Event of Default.
Whenever any Event of Default hereunder shall have occurred and be continuing,
the Trustee shall have the right to, in conjunction with its available remedies
under the Indenture, take one or any combination of the following remedial
steps, by notice to the Borrower and the Collateral Agent:
(a) Declare that all or any part of any amount outstanding under this Senior
Loan Agreement is (1) immediately due and payable, and/or (2) payable on demand
by the Trustee, and any such notice shall take effect in accordance with its
terms but only if all amounts payable with respect to the Outstanding Series
2020 Bonds are being accelerated pursuant to Section 7.2(c) of the Indenture, or
if all of the Outstanding Series 2020 Bonds are being defeased pursuant to
Article 11 of the Indenture or otherwise paid in full; provided that, upon the
occurrence of an Event of Default under Section 8.1(c), all principal of, and
accrued interest on the Taxable Series 2020B Loan shall be immediately due and
payable without any presentment, demand or notice from any Person;
(b) Pursuant to the terms of any Security Document, direct the Collateral Agent
or other applicable Secured Party to take or cause to be taken any and all
actions necessary to implement any available remedies with respect to the
Collateral under any of the Security Documents;
57





--------------------------------------------------------------------------------



(c) Have reasonable access to and inspect, examine and make copies of the books
and records and any and all accounts, data and income tax and other tax returns
of the Borrower during regular business hours of the Borrower and following
prior reasonable notice; or
(d) Take on behalf of the Owners whatever other action at law or in equity as
may appear necessary or desirable to collect the amounts then due and thereafter
to become due, or to enforce performance and observance of any obligations,
agreement or covenant of the Borrower under this Senior Loan Agreement or the
rights of the Owners.
Any amounts collected pursuant to action taken under this Section and the
Security Documents paid to the Trustee shall be applied in accordance with
Section 7.3 of the Indenture.
Any rights and remedies as are given to the Issuer under this Senior Loan
Agreement will also extend to the Owners of the Series 2020 Bonds, and the
Trustee, subject to the provisions of the Indenture, will be entitled to the
benefit of all covenants and agreements contained in this Senior Loan Agreement,
subject to the terms of the Security Documents.
In case proceedings shall be pending for the bankruptcy or for the
reorganization of the Borrower under the federal bankruptcy laws or any other
applicable law, or in case a receiver or trustee shall have been appointed for
the property of the Borrower or in the case of any other similar judicial
proceedings relative to the Borrower, or the creditors or property of the
Borrower, then the Trustee shall be entitled and empowered, by intervention in
such proceedings or otherwise, to file and prove a claim or claims for the whole
amount owing and unpaid pursuant to this Agreement and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee allowed in
such judicial proceedings relative to the Borrower, its creditors or its
property, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute such amounts as provided in
the Indenture after the deduction of its reasonable charges and expenses to the
extent permitted by the Indenture. Any receiver, assignee or trustee in
bankruptcy or reorganization is hereby authorized to make such payments to the
Trustee, and to pay to the Trustee any amount due it for reasonable compensation
and expenses, including reasonable expenses and fees of counsel incurred by it
up to the date of such distribution.

Section 8.03 [Reserved].

Section 8.04 Rescission and Waiver.
(a) The Trustee shall rescind any acceleration and its consequences immediately
after the acceleration of the Series 2020 Bonds has been rescinded in accordance
with the Indenture.
(b) The Trustee shall waive any Event of Default immediately after any such
Event of Default has been waived in accordance with the Indenture.
58





--------------------------------------------------------------------------------



(c) The Trustee shall have the right to, but shall be under no obligation to
(except with respect to clauses (a) and (b) of this Section 8.04), waive any
other Event of Default at any time.
(d) In case of any such waiver or rescission, then and in every such case the
Issuer, the Trustee and the Borrower shall be restored to their former positions
and rights, but no such waiver shall extend to any subsequent or other Event of
Default, or impair any right consequent thereon.

Section 8.05 No Remedy Exclusive.
Subject to Section 7.2 of the Indenture, no remedy hereunder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Senior Loan Agreement or now or hereafter existing at law or in
equity. No delay or omission to exercise any right or power accruing upon any
Event of Default shall impair any such right or power or shall be construed to
be a waiver thereof, but any such right or power may be exercised from time to
time and as often as may be deemed expedient. In order to entitle the Issuer or
the Trustee to exercise any remedy reserved to it in this Article, it shall not
be necessary to give any notice, other than such notice as may be required by
law or in this Article. Any such rights and remedies as are given to the Issuer
hereunder shall also extend to the Owners of the Series 2020 Bonds, and the
Trustee, subject to the provisions of the Indenture, shall be entitled to the
benefit of all covenants and agreements herein contained, subject to the terms
of the Security Documents.

Section 8.06 Agreement to Pay Attorneys’ Fees and Expenses.
Following the occurrence and during the continuance of an Event of Default, if
the Issuer shall employ attorneys or financial advisors or incur other expenses
for the collection of payments required hereunder or the enforcement of
performance or observance of any obligation or agreement on the part of the
Borrower herein contained, the Borrower agrees that it will within thirty (30)
days of request therefor pay to the Issuer the reasonable fees of such attorneys
and such other reasonable and documented expenses so incurred by the Issuer in
connection with the same. This Section shall continue in full force and effect,
notwithstanding the full payment of all obligations under this Agreement or the
termination of this Agreement for any reason.
Following the occurrence and during the continuance of an Event of Default, the
Trustee may, at the Borrower’s reasonable and documented costs and expense,
employ or retain such counsel, accountants, appraisers or other experts or
advisers as it may reasonably require for the purpose of determining and
discharging its rights and duties hereunder and, in the absence of the Trustee’s
gross negligence, bad faith or willful misconduct in employing or retaining any
such counsel, accountants, appraisers, experts or advisors, may act and rely and
shall be protected in acting and relying in good faith on the opinion or advice
of or information obtained from any
59





--------------------------------------------------------------------------------



counsel, accountant, appraiser or other expert or advisor, whether retained or
employed by the Borrower or by the Trustee, in relation to any matter arising in
the administration hereof, and shall not be responsible for any act or omission
on the part of any of them. In addition, the Trustee shall not be liable for any
acts or omissions of its nominees, correspondents, designees, agents, subagents
or subcustodians appointed with due care.

Section 8.07 No Additional Waiver Implied by One Waiver.
In the event any agreement contained in this Senior Loan Agreement should be
breached by either party and thereafter waived by the other party, such waiver
shall be limited to the particular breach so waived and shall not be deemed to
waive any other breach hereunder.

ARTICLE IX
MISCELLANEOUS

Section 9.01 Term of Agreement.
Except to the extent otherwise provided herein, this Senior Loan Agreement shall
be effective upon its execution and delivery and shall expire at such time as
all of the Series 2020 Bonds and the fees and expenses of the Issuer and the
Trustee shall have been fully paid or provision made for such payments,
whichever is later; provided, however, that this Senior Loan Agreement may be
terminated prior to such date pursuant to Article V of this Senior Loan
Agreement and Article 11 of the Indenture, but in no event before all of the
obligations and duties of the Borrower hereunder have been fully performed,
including, without limitation, the payments of all costs and fees mandated
hereunder or under any other Financing Document to which the Borrower is a
party; provided further, however, that the indemnity obligation of the Borrower
under Section 7.02 and the payment obligations of the Borrower under Section
4.01(b), (c) or (d) hereof shall survive the termination of this Senior Loan
Agreement.

Section 9.02 Notices.
All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
registered or certified mail, postage prepaid, addressed as follows:

Issuer:Port of Beaumont Navigation District of
Jefferson County, Texas
1225 Main Street
Beaumont, Texas 77701Attention: Chris Fisher, Port Director & CEO
Telephone: (409) 835-5367
Facsimile: (409) 835-0512
E-mail: dcf@portofbeaumont.com

60





--------------------------------------------------------------------------------





with a copy to:


Germer PLLC
550 Fannin, Suite 400
Beaumont, Texas 77701


Attention: Guy N. Goodson
Telephone: (409) 654-6730
Facsimile: (409) 835-2115
E-mail: GGoodson@germer.com


Trustee:
Deutsche Bank National Trust Company
Trust and Agency Services
60 Wall Street, 24th Floor
Mail Stop: NYC60 - 2405
New York, New York 10005
Attention: Corporates Team, PORT OF BEAUMONT NAVIGATION DISTRICT OF JEFFERSON
COUNTY, TEXAS
Facsimile: (732) 578-4635
Borrower:
Jefferson 2020 Bond Borrower LLC
c/o Jefferson Gulf Coast Energy Partners LLC
811 Louisiana Street
Houston, Texas 77002


Attention: General Counsel
Telephone: (3460 272-6990
E-mail: sshaw@jeffersonenergyco.com


with a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019


Attention: Brittain Rogers
Telephone: 212.474.1568
E-mail: brogers@cravath.com


Lessee:
Jefferson 2020 Bond Lessee LLC
c/o Jefferson Gulf Coast Energy Partners LLC
811 Louisiana Street
Houston, Texas 77002


Attention: General Counsel
Telephone: (3460 272-6990
E-mail: sshaw@jeffersonenergyco.com

61





--------------------------------------------------------------------------------






A duplicate copy of each notice, certificate or other communication given
hereunder by the Issuer or the Borrower shall also be given to the Trustee. The
Issuer, the Borrower and the Trustee may, by written notice given hereunder,
designate any further or different addresses to which subsequent notices,
certificates or other communications shall each be sent.

Section 9.03 Binding Effect.
This Senior Loan Agreement shall inure to the benefit of and shall be binding
upon the Issuer, the Borrower, the Trustee and the Owners of Series 2020 Bonds,
and their respective successors and assigns, subject, however, to the
limitations contained herein.

Section 9.04 Severability.
In the event any provision of this Senior Loan Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

Section 9.05 Amendments, Changes and Modifications.
Subsequent to the issuance of Series 2020 Bonds and prior to their payment in
full (or provision for the payment thereof having been made in accordance with
the provisions of the Indenture), and except as otherwise herein expressly
provided, this Senior Loan Agreement may not be effectively amended, changed,
modified, altered or terminated except in accordance with the provisions of the
Indenture.

Section 9.06 Execution in Counterparts.
This Senior Loan Agreement may be simultaneously executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 9.07 No Pecuniary Liability of the Issuer.
No provision, covenant or agreement contained in this Agreement, or any
obligations herein imposed upon the Issuer, or the breach thereof, shall
constitute an indebtedness or liability of the Issuer within the meaning of any
State constitutional provision or statutory limitation or shall constitute or
give rise to a pecuniary liability of the Issuer or any member, officer,
director, employee or agent of the Issuer or a charge against the Issuer’s
general credit. In making the Taxable Series 2020B Loan, the Issuer has not
obligated itself except and solely to the extent provided in the Indenture.

Section 9.08 Applicable Law.
This Senior Loan Agreement shall be governed by and construed in accordance with
the applicable laws of the State.
62






--------------------------------------------------------------------------------



Section 9.09 Captions.
The captions and headings in this Senior Loan Agreement are for convenience only
and in no way define, limit or describe the scope or intent of any provisions or
Sections of this Senior Loan Agreement.

Section 9.10 Limitation of Liability.
(a) No covenant, agreement or obligation contained herein shall be deemed to be
a covenant, agreement or obligation of any present or future director, officer,
employee, member or agent of the Issuer or the Borrower in his or her individual
capacity, and no such director, officer, employee, member or agent thereof shall
be subject to any liability under this Senior Loan Agreement or with respect to
any other action taken by such person.
(b) Except as otherwise expressly set forth in the Financing Documents, the
Secured Parties will have full recourse to the Borrower and all of its assets
and properties for the liabilities and obligations of the Borrower under the
Financing Documents, but in no event will any Affiliates of the Borrower, or any
officer, director, member or holder of any interest in the Borrower or any
Affiliates of the Borrower, be liable or obligated for such liabilities and
obligations of the Borrower other than to the extent arising directly as a
result of any pledge of an ownership interest in the Borrower by any owner of
such interest.
(c) Notwithstanding anything in subsection (b) of this Section, nothing in said
subsection (b) shall limit or affect or be construed to limit or affect the
obligations and liabilities of any Affiliate of the Borrower (1) arising under
any Financing Document to which such Affiliate of the Borrower is a party, or
(2) arising from any liability pursuant to any applicable law for such Affiliate
of the Borrower’s fraudulent actions, bad faith or willful misconduct.
(d) Except for such claims or actions arising directly from the gross
negligence, bad faith or willful misconduct of the Issuer, the Issuer shall not
be liable to any Person for any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Issuer’s actions and conduct as authorized, empowered and directed hereunder or
relating to the discharge, release or threatened release of hazardous materials
into the environment.

Section 9.11 Parties Interested Herein.
Except as otherwise expressly provided in this Agreement, this Agreement shall
be for the sole and exclusive benefit of the Issuer and the Borrower, and their
respective successors and assigns. Nothing in this Agreement expressed or
implied is intended or shall be construed to confer upon, or to give to, any
Person other than the Issuer and the Borrower, any right, remedy or claim, legal
or equitable, under or by reason of this Agreement or any terms hereof. To the
extent that this Agreement or the Indenture confers upon or gives or grants to
the Collateral
63





--------------------------------------------------------------------------------



Agent, the Trustee or the Owners any right, remedy or claim under or by reason
of this Agreement or the Indenture, the Collateral Agent, the Trustee and the
Owners are hereby explicitly recognized as being third-party beneficiaries
hereunder and may enforce any such right, remedy or claim conferred, given or
granted hereunder or under the Indenture.



IN WITNESS WHEREOF, the parties hereto have caused this Senior Loan Agreement to
be executed in their respective corporate names all as of the date first above
written.
PORT OF BEAUMONT NAVIGATION DISTRICT OF JEFFERSON COUNTY, TEXAS
By: /s/ David C. Fisher 
Name: David C. Fisher
Title: Port Director & CEO (Executive Director)
[SEAL]
ATTEST:
            
Assistant Secretary
JEFFERSON 2020 BOND BORROWER LLC
By: /s/ Demetrios Tserpelis 
Name: Demetrios Tserpelis
Title: Authorized Signatory
JEFFERSON 2020 BOND LESSEE LLC, solely for those certain covenants in Article VI
By: /s/ Demetrios Tserpelis
Name: Demetrios Tserpelis
Title: Authorized Signatory




64






--------------------------------------------------------------------------------



ATTACHMENT A
PROVISIONS EVIDENCING THE SUBORDINATION
OF PERMITTED SUBORDINATED DEBT
Permitted Subordinated Debt shall be issued pursuant to, or evidenced by, an
instrument containing provisions for the subordination of such Permitted
Subordinated Debt to all Bonds, substantially as follows.
All capitalized terms used in this Attachment A but not defined herein shall
have the meanings ascribed to such terms in the Definitions Annex of the
Collateral Agency Agreement.
SUBORDINATION OF PERMITTED SUBORDINATED DEBT


General.
Notwithstanding any provision of this agreement to the contrary, Jefferson and
the holder of the Permitted Subordinated Debt, for themselves and for all
present and future holders of such Permitted Subordinated Debt, hereby covenant
and agree that the Permitted Subordinated Debt shall be and is hereby expressly
made subordinate and junior in right of payment to the prior payment (in cash or
cash equivalents) and performance in full of all Bonds to the extent and in the
manner provided below.
Waiver.
The holder of the Permitted Subordinated Debt (or any instrument evidencing the
same) by acceptance hereof waives any and all notice of the creation or accrual
of any such Bonds and notice of proof of reliance upon these subordination
provisions by any holder of Bonds and hereby assents to any renewal, extension
or postponement of the time of payment of Bonds or any other indulgence with
respect thereto, to any increase in the amount of Bonds, and to any
substitution, exchange or release of collateral therefor; and any such Bonds
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon these subordination provisions and all dealings between Jefferson
and any holder of Bonds so arising shall be deemed to have been consummated in
reliance upon these subordination provisions.
Effects of Certain Defaults in Respect of Bonds.
If Jefferson shall default in the payment of any principal of or interest on or
other amount with respect to the Bonds when the same becomes due and payable
whether at maturity or at a date
A-1





--------------------------------------------------------------------------------



fixed for redemption or by declaration or otherwise (a “Senior Default”), and
unless and until such Senior Default shall have been remedied or waived or shall
have ceased to exist, no direct or indirect payment by Jefferson from any source
whatsoever shall be made on account of the principal of, or premium, if any, or
interest on or other amount with respect to, the Permitted Subordinated Debt.
Limitation on Payments and Demand for Payments.
For so long as any Bonds are outstanding, (i) Jefferson shall not, directly or
indirectly, make, or permit any of its Affiliates to make, any payment of
principal or interest on account of the Permitted Subordinated Debt, except for
payments made in accordance with clauses Eleventh and Twelfth of Section 5.02(b)
of the Collateral Agency Agreement, and (ii) the holder of the Permitted
Subordinated Debt shall not demand, sue for, retain, or accept from Jefferson or
any other Person any payment of principal or interest on account of such
Permitted Subordinated Debt, except for payments made in accordance with clauses
Eleventh and Twelfth of Section 5.02(b) of the Collateral Agency Agreement.
Limitation on Acceleration.
For so long as any Bonds are outstanding, the Permitted Subordinated Debt may
not be declared to be due and payable before its stated maturity unless all
Bonds have become due and payable, at maturity or at a date fixed for redemption
or by declaration or otherwise and, in the case of any such declaration, such
declaration has not been rescinded.
Insolvency, Etc.
(a) In the event of any liquidation, reorganization, dissolution, winding up or
composition or readjustment of Jefferson or its interests (whether voluntary or
involuntary, or in bankruptcy, insolvency, reorganization, liquidation,
receivership proceedings, or upon a general assignment for the benefit of
Jefferson’s creditors or any other marshalling of the assets and liabilities of
Jefferson, or otherwise), all Bonds (including any claim for interest thereon
accruing at the contract rate after the commencement of any such proceedings and
any claim for additional interest that would have accrued thereon but for the
commencement of such proceedings, whether or not, in either case, such claim
shall be enforceable in such proceedings) shall first be paid in full in cash or
cash equivalents before any direct or indirect payment or distribution, whether
in cash or cash equivalents, securities or other property, is made in respect of
the Permitted Subordinated Debt, and any cash, securities or other property
which would otherwise (but for these subordination provisions) be payable or
deliverable in respect of the Permitted Subordinated Debt directly or indirectly
by Jefferson from any source whatsoever shall be paid or delivered directly to
the holders of Bonds in accordance until all Bonds (including claims for
A-2





--------------------------------------------------------------------------------



interest and additional interest as aforesaid) shall have been paid in full in
cash or cash equivalents.
(b) The holder of Permitted Subordinated Debt shall not commence or join with
any other creditor or creditors of Jefferson in commencing any bankruptcy,
insolvency, reorganization, liquidation, receivership proceedings against
Jefferson. At any general meeting of creditors of Jefferson in the event of any
liquidation, reorganization, dissolution, winding up or composition or
readjustment of Jefferson or its interests (whether voluntary or involuntary, or
in bankruptcy, insolvency, reorganization, liquidation, receivership
proceedings, or upon a general assignment for the benefit of Jefferson’s
creditors or any other marshalling of the assets and liabilities of Jefferson,
or otherwise), if all Bonds have not been paid in full at such time, the Trustee
(or any authorized agent thereof) is hereby authorized at any such meeting or in
any such proceeding:
(i) to enforce claims comprising Permitted Subordinated Debt in the name of the
holder of such Permitted Subordinated Debt, by proof of debt, proof of claim ,
suit or otherwise;
(ii) to collect any assets of Jefferson distributed, divided or applied by way
of dividend or payment, or such securities issued, on account of Permitted
Subordinated Debt, and apply the same, or the proceeds of any realization upon
the same that the Trustee elects to effect pursuant to the Indenture or the
other Financing Documents, to the Bonds until all Bonds shall have been paid in
full;
(iii) to vote claims comprising Permitted Subordinated Debt to accept or reject
any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension; and
(iv) to take generally any action in connection with any such meeting or
proceeding which the holder of Permitted Subordinated Debt might otherwise take.
(c) Jefferson and holder of the Permitted Subordinated Debt each hereby (i)
authorizes and empowers the Trustee, under the circumstances set forth in the
above paragraph, to demand, sue for, collect and receive every such payment or
distribution referred to in such paragraph and give acquittance therefor, and
execute, verify, deliver and file any claims or proofs of claim, consents,
assignments or other instruments which any holder of the Bonds may at any time
reasonably require in order to provide and realize upon any rights or claims
pertaining to the Permitted Subordinated Debt in any statutory or non-statutory
proceeding, vote any such claims in any such proceeding and take such other
actions, on behalf of the holders of the Bonds or otherwise, as the Trustee may
deem necessary or advisable for the enforcement of the
A-3





--------------------------------------------------------------------------------



subordination provisions hereto and (ii) appoints any Person designated for such
purpose by the Trustee as its attorney-in-fact for all such purposes.
Turnover of Payments.
If (i) any payment or distribution shall be collected or received by the holder
of the Permitted Subordinated Debt in contravention of the terms hereof and
prior to the payment in full in cash or cash equivalents of all Bonds at the
time outstanding and (ii) any holder of such Bonds (or any authorized agent
thereof) shall have notified the holder of the Permitted Subordinated Debt of
the facts by reason of which such collection or receipt so contravenes the
subordination provisions hereto, the holder of the Permitted Subordinated Debt
will deliver such payment or distribution, to the extent necessary to pay all
such Bonds in full in cash or cash equivalents, to the Trustee, for the benefit
of the holders of the Bonds, in the form received, and until so delivered, the
same shall be held by the holder of the Permitted Subordinated Debt in trust for
the holders of the Bonds and shall not be commingled with other funds or
property of the holder of the Permitted Subordinated Debt.
No Prejudice or Impairment.
No present or future holder of any Bonds shall be prejudiced in the right to
enforce subordination of the Permitted Subordinated Debt by any act or failure
to act on the part of Jefferson. Nothing contained herein shall impair, as
between Jefferson and the holder of the Permitted Subordinated Debt, the
obligation of Jefferson to pay to the holder hereof the principal hereof and
premium, if any, and interest hereon as and when the same shall become due and
payable in accordance with the terms hereof, or, except as provided herein,
prevent the holder of the Permitted Subordinated Debt from exercising all
rights, powers and remedies otherwise permitted by applicable law or hereunder
upon the happening of an event of default in respect of the Permitted
Subordinated Debt, all subject to the rights of the holders of Bonds as provided
in this Section to receive cash, securities or other property otherwise payable
or deliverable to the holder of the Permitted Subordinated Debt directly or
indirectly by Jefferson from any source whatsoever.
Payment of Bonds, Subrogation, etc.
Upon the payment in full in cash or cash equivalents of all Bonds, the holder of
the Permitted Subordinated Debt shall be subrogated to all rights of the holders
of such Bonds to receive any further payments or distributions applicable to
Bonds until the Permitted Subordinated Debt shall have been paid in full in cash
or cash equivalents, and, for the purposes of such subrogation, no payment or
distribution received by the holders of Bonds of cash, securities, or other
property to which the holder of the Permitted Subordinated Debt would have been
entitled except for this Section shall, as between Jefferson and its creditors
other than the holders of Bonds, on the one
A-4





--------------------------------------------------------------------------------



hand, and the holder of the Permitted Subordinated Debt, on the other hand, be
deemed to be a payment or distribution by Jefferson on account of Bonds.
Subordination of Security Interests; Release of Security Interests; Exclusive
Rights of Enforcement; Bailee for Perfection
The holder of the Permitted Subordinated Debt shall agree to usual and customary
intercreditor provisions for financings of this type (as reasonably determined
by Jefferson) regarding (i) the subordination of any Security Interests securing
such Permitted Subordinated Debt to the Security Interests securing the Bonds
and any Permitted Additional Senior Indebtedness, (ii) the automatic release of
any Security Interests securing such Permitted Subordinated Debt under certain
circumstances, (iii) the exclusive right of the Collateral Agent (as directed by
the Required Secured Creditors) to enforce remedies in respect of Security
Interests on the Collateral under certain circumstances and (iv) the limited
agreement of the Collateral Agent to serve as bailee for perfection of any
Security Interests on the Collateral for the benefit of the holder of the
Permitted Subordinated Debt (with reciprocal provisions for the benefit of the
holders of the Bonds and any Permitted Additional Senior Indebtedness).
Miscellaneous.
The foregoing subordination provisions are for the benefit of the holders of the
Bonds and, so long as any Bonds are outstanding, may not be rescinded, cancelled
or modified adversely to the interests of the holders of the Bonds.


A-5






--------------------------------------------------------------------------------



ATTACHMENT B
REQUIRED INSURANCE
The Borrower shall maintain or shall require its contractors to maintain
Insurance that is required to be obtained by the Borrower and its contractors to
satisfy the requirements set forth in this Attachment B (such coverage to
include provisions waiving subrogation against the Issuer, the Trustee, the
Collateral Agent and all other Secured Parties, except in the case of Insurance
for professional liability or workers’ compensation). Such policies, to the
extent they are commercial general liability policies, shall name the Collateral
Agent, on behalf of the Secured Parties, as additional insured, and to the
extent they are property policies, as loss payee as its interests may appear
(pending any existing contractual overrides). Each Insurance policy required to
be obtained by the Borrower shall require the insurer or insurance broker to
endeavor to provide at least thirty (30) days (or such shorter period, if any,
as is available on a commercially reasonable basis) prior written notice of
cancellation, termination or lapse in coverage by the insurer to the Issuer, the
Trustee and the Collateral Agent. The Borrower’s insurance will contain Standard
Mortgagee and/or Separation of Insureds clauses where applicable, such that
lenders rights shall not be invalidated by any action or inaction of the
Borrower or any other Person and shall insure the respective interests of the
additional insureds, as they appear. The Borrower shall carry or cause to be
carried, at a minimum, the following insurance coverages:
1. Property and Business Interruption 
Borrower shall procure and keep in force, or cause to be procured and kept in
force, Property and Business Interruption Insurance as specified below.
The policy shall provide coverage for all risks of physical loss and/or physical
damage to property owned, leased or in the care, custody and control of the
insured (including boiler and machinery breakdown coverage) and business
interruption/contingent business interruption following such loss and/or damage.
The policy shall provide coverage limits equal to the replacement cost of the
insured’s property. The coverage shall afford comprehensive extensions of
coverage including Land Movement, Flood, and Named Windstorm as deemed
appropriate based on commercial availability in the insurance market; provided,
that the policy may include appropriate sublimits for Land Movement, Flood and
Named Windstorm.
The policy shall provide coverage on a per occurrence basis without co-insurance
and will include sublimits for professional fees, demolition and debris removal,
property in transit, property in storage offsite, expediting expenses,
contractors extra expense, temporary repairs,
B-1





--------------------------------------------------------------------------------



plantings, fire department charges, valuable papers, destruction of property at
the direction of a civil authority, increased cost of construction, claims
preparation costs and expediting and extra expenses; provided, that the policy
may include appropriate sublimits for earth movement, named windstorm and flood.
Borrower and the Collateral Agent shall be the named insureds on the policy as
their respective interests appear. Borrower also may, but is not obligated to,
include other Contractors and interested parties as additional insureds as their
respective interests appear. Borrower may name itself and the Collateral Agent
as loss payee under the policy. The proceeds of the policy shall be held by the
loss payee and timely applied to the cleanup, repair and reconstruction of the
Project.
2. Builder’s Risk
At all times during the period from the commencement of construction work until
substantial completion or when work done at the job site is put to its intended
use, Borrower shall procure and keep in force, or cause to be procured and kept
in force, Builder’s Risk Insurance as specified below.
The policy shall provide coverage limits equal to the project cost with coverage
including coverage for land movement, flood, and named windstorm as deemed
appropriate based on commercial availability in the insurance market.
The policy shall provide coverage on a per occurrence basis without co-insurance
and will include sublimits for professional fees, demolition and debris removal,
property in transit, property in storage offsite, expediting expenses,
contractors extra expense, temporary repairs, plantings, fire department
charges, valuable papers, destruction of property at the direction of a civil
authority, increased cost of construction, claims preparation costs and
expediting and extra expenses; provided, that the policy may include appropriate
sublimits for earth movement, named windstorm and flood.
Borrower and the Collateral Agent shall be the named insureds on the policy as
their respective interests appear. Borrower also may, but is not obligated to,
include other Contractors and interested parties as additional insureds as their
respective interests appear. Borrower may name itself and the Collateral Agent
as loss payee under the policy. The proceeds of the policy shall be held by the
loss payee and timely applied to the cleanup, repair and reconstruction of the
Project.
3. Marine General Liability, Hull & Machinery, and Protection & Indemnity
Borrower shall procure and keep in force, or cause to be procured and kept in
force, marine general liability insurance as specified below.
B-2





--------------------------------------------------------------------------------



The policy shall provide (1) for marine general liability, a general aggregate
limit (other than for products and completed operations) $10,000,000; (2) a
combined single limit of $10,000,000; (3) medical expense limit of $10,000; (4)
fire legal liability limit of $100,000; (5) products and completed operations
aggregate limit of $10,000,000; (6) personal and advertising injury limit of
$10,000,000; (7) occurrence limit of $10,000,000. All limits will be inclusive
of defense costs and legal fees.
Borrower shall be a named insured and the Collateral Agent and the Indemnified
Parties shall be additional insureds with respect to the acts, omissions, and
activities of Borrower and its contractors and subcontractors of every tier. The
policy shall be written so that no act or omission of a named insured shall
vitiate coverage of the other named insureds.
Borrower shall have the right to satisfy the requisite insurance coverage
amounts through a combination of primary policies and umbrella or excess
policies and appropriate retentions. Umbrella and excess policies shall comply
with all insurance requirements, terms and provisions set forth in the Agreement
for the applicable type of coverage.
4. Marine Bumbershoot (Excess Liability)
Borrower shall procure and keep in force, or cause to be procured and kept in
force, marine bumbershoot (excess liability) insurance as specified below.
The policy shall have limits of not less than $40,000,000 per occurrence and in
the annual aggregate.
5. Pollution Legal Liability Insurance
Borrower shall procure and keep in force, or cause to be procured and kept in
force, pollution legal liability insurance as specified below.
The policy shall cover sums that the insured becomes legally obligated to pay to
a third party or for the investigation, removal, remediation (including
associated monitoring) or disposal of soil, surface water, groundwater or other
contamination to the extent required by environmental laws (together “clean-up
costs”) caused by pollution conditions resulting from covered operations,
subject to the policy terms and conditions, including bodily injury, property
damage (including natural resource damages), clean-up costs, and legal defense
costs.
Borrower shall be a named insured and the Indemnified Parties shall be the
additional insureds under such policy. The policy shall be written so that no
acts or omissions of a named insured shall vitiate coverage of the other named
insureds. As respects to the obligations of this Agreement, the insured vs.
insured exclusion shall not apply to the additional insureds named to the
policy.
B-3





--------------------------------------------------------------------------------



The policy shall have a limit of not less than $25,000,000 per claim and in the
aggregate annually, unless applicable regulatory standards impose more stringent
coverage requirements.
6. Workers’ Compensation Insurance
The Borrower, and any Contractors, subcontractors, subconsultants, design
engineering firms, suppliers, fabricators, material dealers, truckers, haulers,
drivers and others who merely transport, pickup, deliver, or carry materials,
personnel, parts or equipment or any other items or persons to or from the
Project, each shall procure and keep in force, or cause to be procured and kept
in force, a policy of Workers’ Compensation Insurance in conformance with
applicable law. Borrower and/or the Contractors, subcontractors, subconsultants,
design engineering firms etc., whichever is the applicable employer, shall be
the named insured on these policies. Such coverage need not be project-specific.
Each Workers’ Compensation Insurance Policy shall include the following:
•Workers’ Compensation Limits: Statutory Limits
•Employer’s Liability minimum limits:
• $1,000,000 for each accident; $1,000,000 for disease (each employee);
$1,000,000 for disease, policy limits.
•Terms and conditions shall include coverage for LHWCA/USL&H coverage, if
applicable.
7. Cargo Insurance 
Borrower shall procure insurance with a total limit of $100,000,000 to cover all
lawful goods and/or merchandise that the Borrower has responsibility over but
consisting principally of petroleum and related products.
8. Commercial Auto Insurance
Borrower shall continue to procure and keep in force commercial automobile
liability insurance as specified below.
Borrower’s policy shall have limits not less than $1,000,000 each accident.
Each policy shall cover accidental death, bodily injury and property damage
liability arising from the ownership, maintenance or use of all owned, non-owned
and hired vehicles connected with performance of the Work, including loading and
unloading.
9. Cyber Liability Insurance
B-4





--------------------------------------------------------------------------------



Borrower shall procure insurance with a limit per claim of $1,000,000 for
liability of a security breach, including privacy violations, information theft,
damage to or destruction of electronic information, intentional and/or
unintentional release of private information, alteration of electronic
information, extortion and network security, including any act or omission that
compromises either the security, confidentiality or integrity of personal
information in Borrower’s care, custody or control.
10. Director’s & Officer’s Liability
Borrower shall procure insurance with a limit of $10,000,000 for D&O management
liability wrongful acts.
B-5






--------------------------------------------------------------------------------



ATTACHMENT C
EXISTING INDEBTEDNESS
None.


C-1


--------------------------------------------------------------------------------



ATTACHMENT D
MORTGAGE


D-1






--------------------------------------------------------------------------------



SCHEDULE 6.25
MATERIAL PROJECT CONTRACTS
[Redacted]
SCHEDULE 6.28
FORM OF ACKNOWLEDGMENT OF COLLATERAL ASSIGNMENT
[Contractor] acknowledges and agrees that the Borrower has collaterally assigned
all of its right, title and interest in and to this [Contract] to Deutsche Bank
National Trust company, or its successors or assigns (the “Collateral Agent”),
as collateral agent pursuant to a certain Security Agreement, dated as of
February 1, 2020 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), between the
Borrower and the Collateral Agent. [Contractor] shall, upon giving Borrower
notice of any Borrower default hereunder, at the same time give a copy of such
notice to the Collateral Agent, and no notice to the Borrower of any Borrower
default hereunder shall be deemed to be duly given unless and until a copy
thereof shall have been so given to the Collateral Agent. The Collateral Agent,
or its designee, may (but shall not be obligated to) cure any such Borrower
default within thirty (30) days after the date of such notice; or, if such
Borrower default cannot reasonably be cured by the Collateral Agent within such
30-day period, within such longer period of time not to exceed ninety (90) days
as is reasonably necessary to effect such cure (“Cure Period”), provided that
Collateral Agent (a) notifies [Contactor] of its intent to cure such Borrower
default and commences action to cure such Borrower default within such initial
30-day period and (b) thereafter proceeds to cure such Borrower default with
reasonable diligence. In that event, [Contractor] shall accept such performance
as if the same were done by the Borrower. This [Contract] shall not be
terminated by [Contractor] during any period in which the Collateral Agent is
entitled to attempt, and is attempting, to cure a default, in each case, during
the Cure Period. Should the Collateral Agent or its designee succeed to
Borrower’s rights hereunder, [Contractor] will thereafter tender performance of
this [Contract] to the Collateral Agent or its designee, in which event, the
Collateral Agent or such designee shall assume all of the obligations of the
Borrower under this [Contract] arising from and after the date the Collateral
Agent or its designee succeeds to the Borrower’s rights hereunder.
[Contractor] hereby consents to the collateral assignment under the Security
Agreement of all of the Borrower’s right, title and interest in, to and under
this [Contract], including, without limitation, all of the Borrower’s rights to
receive payment and all payments due and to become due to the Borrower under or
with respect to this [Contract] (collectively, the “Assigned Interests”) and
acknowledges the right of the Collateral Agent, in the exercise of the
Collateral Agent’s rights and remedies pursuant to the Security Agreement and
the other Financing Documents, upon written notice to [Contractor], to make all
demands, give all notices, take all



--------------------------------------------------------------------------------



actions and exercise all rights of the Borrower under this Contract (including,
without limitation, subsequent assignments of this [Contract] or the Assigned
Interests). [Contractor] shall pay all amounts (if any) payable by it under this
[Contract] in the manner and as and when required by this [Contract] directly
into the account specified by the Collateral Agent, or to such other person,
entity or different account as shall be specified from time to time by the
Collateral Agent to [Contractor] in writing. All payments required to be made by
[Contractor] under this [Contract] shall be made without any offset, recoupment,
abatement, withholding, reduction or defense whatsoever, other than those
explicitly allowed by the terms of this [Contract]. In the event that this
[Contract] is rejected or terminated as a result of any bankruptcy, insolvency,
reorganization or similar proceeding affecting the Borrower, [Contractor] shall,
at the option of the Collateral Agent exercised within 60 days after the
Collateral Agent’s actual knowledge of such rejection or termination, enter into
a new agreement with the Collateral Agent having identical terms as this
[Contract] (subject to any conforming changes necessitated by the substitution
of parties and other changes as the parties may mutually agree).
[Contractor] agrees that, if the Collateral Agent notifies [Contactor] that an
event of default under the Financing Documents has occurred and is continuing
and that the Collateral Agent has exercised its rights (i) to assign or transfer
this [Contract] to a third party, then the Collateral Agent, the Collateral
Agent’s designee or such third party (each, a “Substitute Owner”) shall be
substituted for the Borrower under this [Contract] and, in such event,
[Contactor] will (A) recognize the Substitute Owner as its counterparty to this
[Contract], (B) take any actions and execute any documents, agreements or
instruments reasonably necessary to effect such substitution and (C) continue to
perform its obligations under this [Contract] in favor of the Substitute Owner
pursuant to the terms thereof; provided, however, that, if the Collateral Agent
is the Substitute Owner, the liability of the Collateral Agent shall be limited
to the Collateral Agent’s interest in the Borrower and the Borrower’s assets.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






